Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 



 

Exhibit 10.4

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (the “Agreement”) is entered into as of May 19, 2008 (the
“Effective Date”) by and between NOVADEL PHARMA, INC. (“NovaDel”), having an
address at 25 Minneakoning Road, Flemington, NJ 08822, and BIOALLIANCE PHARMA
SA, a French société anonyme (“BioAlliance”), having an address of 49, boulevard
du Général Martial Valin, 1st Floor 75015 Paris, France.

RECITALS

WHEREAS, NovaDel develops pharmaceutical products with a focus on developing
oral spray formulations of a broad range of marketed treatments for serious
diseases, and NovaDel has developed expertise and acquired proprietary rights
related to Licensed Product (as defined below);

WHEREAS, BioAlliance has expertise in licensing, developing, marketing and
distributing certain pharmaceutical products, and wishes to develop and market
the Licensed Product as further described herein; and

WHEREAS, NovaDel desires to grant a license to BioAlliance, and BioAlliance
desires to accept a license, with regard to Licensed Product in the Territory on
the terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1.

DEFINITIONS

For the purposes of this Agreement, the following words and phrases shall have
the following meanings, unless otherwise specifically provided herein:

 

1.1

“AAA” shall have the meaning set forth in Section 12.3.

1.2       “Affiliate” shall mean, with respect to any Entity, any other Entity
that directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Entity. For purposes of this
Section 1.2 only, “control” and, with correlative meanings, the terms
“controlled by” and “under common control with” shall mean (a) the possession,
directly or indirectly, of the power to direct the management or policies of an
Entity, whether through the ownership of voting securities, by contract or
otherwise, or (b) the

 

--------------------------------------------------------------------------------

ownership, directly or indirectly, of more than fifty percent (50%) of the
voting securities or other ownership interest of an Entity.

 

1.3

“Agreement” shall have the meaning set forth in the introductory paragraph.

 

1.4

“Applicable Royalty Rate” shall have the meaning as set forth in Section 5.3(a).

 

1.5

“BioAlliance” shall have the meaning set forth in the introductory paragraph.

 

1.6

“BioAlliance Indemnitee” shall have the meaning set forth in Section 11.1.

1.7       “Calendar Quarter” shall mean each respective period of three (3)
consecutive months ending on March 31, June 30, September 30 and December 31.

1.8       “Calendar Year” shall mean each successive period of twelve (12)
months commencing on January 1 and ending on December 31.

 

1.9

“CMC” shall have the meaning set forth in Section 4.2(d)(i).

 

1.10

“Commercialization Plan” shall have the meaning provided in Section 4.4.

1.11     “Commercially Reasonable Efforts” shall mean, with respect to the
development or commercialization of Licensed Product, efforts and resources
commonly used in the research-based pharmaceutical industry for a product of
similar commercial potential at a similar stage in its lifecycle, taking into
consideration its safety and efficacy, its cost to develop, the competitiveness
of alternative products, its proprietary position, the likelihood of regulatory
approval, its profitability, and all other relevant factors. Commercially
Reasonable Efforts shall be determined on a market-by-market basis for each
Licensed Product without regard to the particular circumstances of a party,
including any other product opportunities of such party.

1.12     “CTD” shall have the meaning set forth in the International Conference
on Harmonization of the Technical Requirements for Registration of
Pharmaceuticals for Human Use (ICH) Guideline M4, Organization of the Common
Technical Document, as revised on January 13, 2004, as such may be amended or
updated from time to time.

1.13     “Competing Lingual Product” shall mean, with respect to a Licensed
Product in a country of the Territory, a lingual spray, metered delivery
pharmaceutical product containing ondansetron as the sole active ingredient that
is sold by a Third Party that is not a licensee or sublicensee of BioAlliance or
its Affiliates (or any of their licensees or sublicensees) under a Regulatory
Approval granted to such Third Party in such country.

1.14     “Competing Product” shall mean any pharmaceutical product for oral
spray administration that may be used as an anti-emetic drug.

 

1.15

“Confidential Information” shall have the meaning provided in Section 9.1.

1.16     “Control” shall mean, with respect to any Information, Patent or other
intellectual property right, possession by a party of the ability, whether
directly or indirectly, and

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

whether by ownership, license or otherwise (but without taking into account any
rights granted by one party to the other party under the terms of this
Agreement), to assign, or grant a license or a sublicense to such Information,
Patent, or other intellectual property right without violating the terms of any
agreement or other arrangement with any Third Party.

1.17     “Cost of Goods” means the cost of Licensed Product shipped in final
therapeutic form. As used herein, the cost of Licensed Product means (a) in the
case of products and services acquired from Third Parties, payments made to such
Third Parties, and (b) in the case of manufacturing services performed by a
party or its Affiliates, including manufacturing services in support of Third
Party manufacturing, the actual unit costs of manufacture in bulk form or final
manufacturing, as the case may be, plus the variances and other costs
specifically provided for herein. Actual unit costs shall consist of direct
material and direct labor costs plus manufacturing overhead directly
attributable to Licensed Product at standard, all calculated in accordance with
reasonable accounting methods, consistently applied, of a party or its
Affiliates. Direct material costs shall include the costs incurred in purchasing
materials, including sales and excise taxes imposed thereon and customs duty and
charges levied by government authorities, and all costs of packaging components.
Direct labor shall include the cost of employees engaged in direct manufacturing
activities and direct or indirect quality control and quality assurance
activities who are directly employed in Licensed Product manufacturing and
packaging. Overhead attributable to Licensed Product shall include a reasonable
allocation of indirect labor (not previously included in direct labor), a
reasonable allocation of administrative costs, and a reasonable allocation of
facilities costs. Such allocations shall be in accordance reasonable accounting
methods, consistently applied, of the party performing the work.

 

1.18

“Development Plan” shall have the meaning set forth in Section 4.1(b).

 

1.19

“Diligence Obligation” shall have the meaning set forth in Section 4.6.

 

1.20

“Effective Date” shall have the meaning set forth in the introductory paragraph.

1.21     “EMEA” shall mean the European Medicines Agency, or any successor
agency or agencies thereto, having the administrative authority to regulate the
marketing of human pharmaceutical products or biological therapeutic products,
delivery systems and devices in the Territory.

1.22     “Entity” shall mean any individual, sole proprietorship, corporation,
limited liability company, association, joint venture, partnership, limited
partnership, limited liability partnership, trust, university, business,
government or political subdivision thereof, including an agency, or any other
organization that possesses independent legal standing.

 

1.23

“Executives” shall have the meaning provided in Section 12.2.

1.24     “Exploit” shall mean the making, having made, importation, use, sale,
offering for sale of a product or process, including, without limitation, the
research, development, registration, modification, improvement, manufacture,
storage, optimization, import, export, transport, distribution, promotion,
marketing, sale or other disposition of a product. The term “Exploitation” shall
have a corresponding meaning.

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

1.25     “FDA” shall mean the United States Food and Drug Administration, or any
successor agency or agencies thereto, responsible for the evaluation and
approval of pharmaceutical products or biological therapeutic products, delivery
systems and devices in the United States.

1.26     “First Commercial Sale” shall mean, with respect to Licensed Product,
the first sale for end use or consumption of such Licensed Product in a country
after the governing health regulatory authority of such country has granted
Regulatory Approval.

 

1.27

“Global Product Committee” shall have the meaning set forth in Section 2.7.

1.28     “Improvement” shall mean any modification, variation or revision to an
apparatus, method, formulation, process, product or technology, or any
discovery, technology, process, method or formulation related to an apparatus,
method, process, product or technology, whether or not patented or patentable,
including any enhancement in the manufacture or steps or processes thereof,
ingredients, preparation, presentation, formulation, means of delivery,
packaging or dosage of an apparatus, method, process, product or technology, any
discovery or development of any new or expanded indications for an apparatus,
method, process, product or technology, or any discovery or development that
improves the stability, safety or efficacy of an apparatus, method, product or
technology.

1.29     “Indemnification Claim Notice” shall have the meaning set forth in
Section 11.3(a).

 

1.30

“Indemnified Party” shall have the meaning set forth in Section 11.3(a).

1.31     “Information” shall mean all technical, scientific and other know-how
and information, trade secrets, knowledge, technology, means, methods,
processes, practices, formulas, instructions, skills, techniques, procedures,
experiences, ideas, technical assistance, designs, drawings, assembly
procedures, computer programs, algorithms, apparatuses, compositions of matter,
cells, cell lines, assays, animal models, physical, biological or chemical
material, specifications, data, results and other material, including
pre-clinical and clinical trial results, manufacturing procedures and test
procedures and techniques, (whether or not confidential, proprietary, patented
or patentable) in written, electronic or any other form now known or hereafter
developed, and all Improvements to any of the foregoing, and other discoveries,
developments, inventions, and other intellectual property (whether or not
confidential, proprietary, patented or patentable).

1.32     “Licensed Product” shall mean any dosage of pharmaceutical composition
or preparation that contains, as the sole active ingredient, ondansetron,
delivered by means of the NovaDel Process for any human uses.

 

1.33

“Losses” shall have the meaning set forth in Section 11.1.

1.34     “MAA” shall mean a Marketing Authorization Application, and any and all
supplements, requesting permission to place a drug on the market and filed with
the EMEA or any regulatory agency either (i) under the centralized or
decentralized European system, in each case for Licensed Product, (ii) under the
Mutual Recognition system, in each case for Licensed

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

Product or (iii) with any other national government regulatory approval agency
that does not use the Mutual Recognition system relating to the Licensed
Product.

1.35     “Major Market Country” shall mean France, Germany, Spain, Italy or the
United Kingdom, alone or in combination.

1.36     “Net Sales” shall mean the gross amounts invoiced by BioAlliance or its
Affiliates or Sublicensees for sales of Licensed Product in the Territory, less
the following deductions to the extent included in the gross invoiced sales
price for Licensed Product or otherwise directly paid, allowed, accrued, or
incurred by BioAlliance or its Affiliates or Sublicensees with respect to the
sale of such Licensed Product (if not previously deducted from the amount
invoiced): (i) *** actually given; (ii) *** upon *** (except where any such ***
); (iii) *** on *** of such Licensed Product; (iv) *** pursuant to *** ; (v) ***
; (vi) *** (if actually borne by BioAlliance or its Affiliates without
reimbursement from any Third Party); and (vii) *** (other than *** ) directly
related to *** .

For purposes of determining Net Sales, the Licensed Product shall be *** and ***
, *** . For purposes of calculating Net Sales, *** shall be excluded from the
computation of Net Sales, but *** shall be included in the computation of Net
Sales.

 

 

1.37

“NovaDel” shall have the meaning set forth in the introductory paragraph.

1.38     “NovaDel Development Expenses” shall have the meaning set forth in
Section 5.4(a).

 

1.39

“NovaDel Indemnitee” shall have the meaning set forth in Section 11.2.

1.40     “NovaDel Know-How” shall mean all Information Controlled by NovaDel or
an Affiliate of NovaDel as of the Effective Date or, from time to time, during
the Term that is necessary to Exploit the Licensed Product in the Territory or
to use the NovaDel Process to Exploit Licensed Product in the Territory, but
excluding any Information to the extent claimed by any NovaDel Patents.

1.41     “NovaDel Patents” shall mean the Patents that NovaDel or any of its
Affiliates Controls on the Effective Date or during the Term that are necessary
to Exploit Licensed Product in the Territory or to use the NovaDel Process to
Exploit Licensed Product in the Territory. The NovaDel Patents as of the
Effective Date are set forth on Schedule 1.41.

1.42     “NovaDel Process” shall mean NovaDel’s proprietary lingual spray
technology for the delivery of pharmaceutical compounds through the mucosal
membrane of the mouth in humans using an aerosol or pump spray device and any
Improvements thereto that are or come under the Control of NovaDel or any of its
Affiliates during the Term.

1.43     “NovaDel Technology” shall mean the NovaDel Patents and NovaDel
Know-How.

 

1.44

“Patent Challenge” shall have the meaning set forth in Section 10.2(c).

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

1.45     “Patents” shall mean all issued patents and pending unpublished and
published patent applications (which, for purposes of this Agreement, include
certificates of invention, applications for certificates of invention and
priority rights) in any country or region, including all provisional
applications, substitutions, continuations, continuations-in-part, continued
prosecution applications including requests for continued examination,
divisional applications and renewals, and all letters patent or certificates of
invention granted thereon, and all reissues, reexaminations, extensions, term
restorations, renewals, substitutions, confirmations, registrations,
revalidations, revisions and additions of or to any of the foregoing, and all
counterparts of any of the foregoing.

1.46     “Regulatory Approval” shall mean any approvals, including pricing and
reimbursement approvals, where applicable, of a Regulatory Authority that are
necessary for the manufacture, use, storage, import, transport, marketing,
distribution and/or sale of a pharmaceutical product in any applicable
jurisdiction.

1.47     “Regulatory Authority” shall mean any applicable supra-national,
federal, national, regional, state, provincial or local regulatory agencies,
departments, bureaus, commissions, councils or other government entities
regulating or otherwise exercising authority in the applicable jurisdiction.

1.48     “Regulatory Documentation” shall mean all applications, registrations,
licenses, authorizations and approvals (including all Regulatory Approvals), all
correspondence submitted to or received from Regulatory Authorities (including
minutes and official contact reports relating to any communications with any
Regulatory Authority), all supporting documents and all clinical studies and
tests, relating to Licensed Product, including, where applicable, in CTD format,
and all data contained in any of the foregoing, including all regulatory drug
lists, advertising and promotion documents, adverse event files and complaint
files.

1.49     “Royalty Term” shall mean, on a Licensed Product-by-Licensed Product
and country-by-country basis in the Territory, the longer of (a) ten (10) years
after the First Commercial Sale of such Licensed Product in such country and (b)
the date of expiration or invalidation of the last Valid Claim covering such
Licensed Product in such country.

 

1.50

“Steering Committee” shall have the meaning set forth in Section 2.1.

1.51     “Sublicensee” shall mean an Affiliate or Third Party to whom
BioAlliance has transferred its rights granted under this Agreement to use,
sell, offer for sale or import Licensed Products in accordance with this
Agreement.

 

1.52

“Term” shall have the meaning provided in Section 10.1.

1.53     “Territory” shall mean the countries comprising Europe that are listed
on Schedule 1.53.

1.54     “Third Party” shall mean any entity other than BioAlliance or NovaDel
or an Affiliate of BioAlliance or NovaDel.

 

1.55

“Third Party Claim” shall have the meaning set forth in Section 11.3(b).

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

 

1.56

“Total Cap” shall have the meaning set forth in Section 5.4(b).

1.57     “Trademark” shall mean the trademark developed under this Agreement and
under which the Licensed Product is sold in the Territory.

1.58     “Transfer Price” means the Cost of Goods for Licensed Product shipped
in final therapeutic form, plus a reasonable mark-up for NovaDel’s services in
connection with the manufacture and supply of Licensed Product, subject to the
limitations in Section 4.5.

1.59     “Valid Claim” shall mean, with respect to a particular country, a claim
of an issued and unexpired patent within the NovaDel Patents in such country,
which patent claims the composition, formulation or use of the Licensed Product
and that (a) has not been revoked or held unenforceable or invalid by a decision
of a court or governmental agency of competent jurisdiction from which no appeal
can be taken, or no appeal has been taken, within the time allowed for appeal,
or otherwise has been dedicated to the public and (b) has not been abandoned,
disclaimed, canceled, denied or admitted to be invalid or unenforceable through
reissue or disclaimer or otherwise in such country.

2.

GOVERNANCE

2.1       Establishment of Steering Committee. Within five (5) business days
after the Effective Date, the parties will establish a steering committee (the
“Steering Committee”) for the purpose of coordinating and facilitating
communications regarding the development and commercialization of Licensed
Product in the Territory. The Steering Committee will consist of an equal number
of designees of each of BioAlliance and NovaDel. Each of the Steering Committee
members shall have appropriate expertise for participation in the Steering
Committee. The initial Steering Committee members shall be designated by each
party promptly following the Effective Date. Each party shall have the right at
any time and from time to time to designate a replacement, on a permanent or
temporary basis, for any or all of its previously-designated members of the
Steering Committee upon written notice to the other party. Upon initial
formation of the Steering Committee and thereafter at the beginning of each
Calendar Year during the Term, each party shall appoint one of its designees to
serve as a Co-Chair of the Steering Committee. NovaDel and BioAlliance each may,
on advance written notice to the other party, invite non-member representatives
of such party to attend meetings of the Steering Committee.

2.2       Responsibilities. The Steering Committee shall have the following
responsibilities and decision-making authority and perform the following
functions relating to Licensed Product pursuant to this Agreement:

(a)       Discuss, facilitate and coordinate the exchange of information between
the parties;

(b)       Discuss and review: (i) Licensed Product development strategies for
the Territory; and (ii) the preparation and implementation of the Development
Plans including the status of material activities and budgets under such plans
and any material amendment to the Development Plans;

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

(c)       Discuss and review: (i) commercialization strategies for the
Territory; and (ii) the preparation and implementation of the Commercialization
Plans for Licensed Product including the progress of material activities under
such Commercialization Plan and any material amendments to any Commercialization
Plan;

(d)       Discuss and review regulatory strategies and submissions, Licensed
Product labeling strategies and related activities for the Territory;

 

(e)

Discuss and review Licensed Product supply strategies; and

(f)         Have such other responsibilities as may be mutually agreed in
writing by the parties from time to time.

2.3       Meetings. The Steering Committee shall meet at least four (4) times
during every Calendar Year of which at least two (2) times during every Calendar
Year shall be in person, and more frequently as the parties deem appropriate, at
such places and times as determined by the members. The two (2) Co-Chairs shall
cooperate to send a notice and agenda for each meeting of the Steering Committee
to all members of the Steering Committee reasonably in advance of each meeting.
The members of the Steering Committee also may convene or be polled or consulted
from time to time by means of telephone conference, video conference, electronic
mail or correspondence and the like, as deemed necessary or appropriate by the
Co-Chairs. The party hosting any Steering Committee meeting shall appoint one
(1) person (who need not be a member of the Steering Committee) to attend the
meeting and record the minutes of the meeting in writing. Such minutes shall be
circulated to the members of the Steering Committee promptly following the
meeting for review and comment. The Steering Committee may determine such other
procedures with respect to Steering Committee meetings as it determines
appropriate.

 

2.4

Decision-Making of the Steering Committee.

(a)       The Steering Committee may make decisions with respect to such matters
set forth in Section 2.2(a). Except as specified in Sections 2.4(b) and 2.4(c),
all decisions of the Steering Committee shall be made by unanimous vote, with
BioAlliance and NovaDel each having, collectively, among its respective members,
one vote in all decisions.

(b)       With respect to any issue, if the Steering Committee cannot reach
consensus within ten (10) business days after the matter has been brought to the
Steering Committee’s attention, then such issue shall be referred to the
Executives of each party for resolution. If the Executives cannot resolve the
issue within ten (10) business days after the matter has been brought to their
attention, such matter shall be resolved in accordance with Section 2.4(c) for
those items set forth in Section 2.4(c) and for all other matters in accordance
with the dispute resolution procedures set forth in Section 12.

 

(c)

Notwithstanding anything contained herein to the contrary:

(i)        subject to BioAlliance’s consideration in good faith of the views of
NovaDel, BioAlliance shall have final decision-making authority on all
development (subject to the limitations set forth in Sections 4.1(c), 4.2(a) and
5.4 to the extent of NovaDel’s involvement

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

in specified development matters), regulatory and commercialization matters
(other than manufacturing or supply matters) with respect to Licensed Product in
the Territory; and

(ii)       subject to NovaDel’s consideration in good faith of the views of
BioAlliance, NovaDel shall have final decision-making authority on all matters
with respect to manufacture and supply of Licensed Product (provided that such
authority shall not extend to modifying the pricing or other terms regarding the
manufacture and supply of Licensed Product set forth in this Agreement or in any
manufacture and supply agreement between the parties, except by mutual written
agreement of the parties).

2.5       Expenses. Each party shall be responsible for all travel and related
costs and expenses for its members and approved invitees to attend meetings of,
and otherwise participate on, the Steering Committee.

2.6       Limitations on Authority of Steering Committee. Each party to this
Agreement shall retain the rights, powers, and discretion granted to it under
this Agreement, and no such rights, powers, or discretion shall be delegated to
or vested in the Steering Committee unless such delegation or vesting of rights
is expressly provided for in this Agreement or the parties expressly so agree in
writing. The Steering Committee shall not have the power to amend or modify this
Agreement, which may only be amended or modified as provided in Section 13.2.

2.7       Global Product Committee. The parties shall use commercially
reasonable efforts to establish a global Product committee (the “Global Product
Committee”) for the purpose of coordinating and facilitating communications
regarding global brand strategy of Licensed Product throughout the world. The
Global Product Committee shall not have decision-making authority. The Global
Product Committee will consist of an equal number of designees of each of
BioAlliance, NovaDel and the third parties to whom NovaDel has licensed rights
to Licensed Product outside of the Territory.

3.

LICENSE

3.1       License Grant. Subject to the terms and conditions of this Agreement,
during the Term, NovaDel hereby grants to BioAlliance an exclusive (even as to
NovaDel, subject to Section 3.2 and Section 3.5(c)), royalty-bearing license,
with the right to sublicense the rights hereunder (as provided in Section 3.3),
under the NovaDel Technology, to develop, register, use, promote, market,
distribute, sell, offer for sale, have sold, import and export Licensed Product
in the Territory.

3.2       License Grant to NovaDel. Subject to the terms and conditions of this
Agreement, BioAlliance hereby grants to NovaDel a limited, royalty-free,
non-exclusive right and license in the Territory in and to the NovaDel
Technology to the extent necessary to perform its development activities under
Section 4.1(c) and only during the period that NovaDel is performing such
activities.

3.3       Sublicenses. BioAlliance shall have the right to grant sublicenses
under the grants in Section 3.1 to Affiliates and/or Third Parties pursuant to a
separate written agreement, subject to the following requirements and
conditions:

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

(a)       BioAlliance must obtain NovaDel’s prior written consent in respect of
each such sublicense to a Third Party that Controls a lingual spray technology
or who is developing or commercializing a Competing Product.

(b)       Except to the extent the parties otherwise agree pursuant to the terms
of a particular sublicense granted under this Section 3.3 any sublicense
agreement must be fully consistent with the terms and conditions of this
Agreement, and provide that Sublicensee will indemnify NovaDel and its
Affiliates with respect to the Exploitation of Licensed Product by such
Sublicensee to the extent provided in Section 11.2(e).

(c)       Within five (5) days after execution or receipt thereof, as
applicable, BioAlliance shall provide NovaDel with a full and complete copy of
each sublicense agreement granted hereunder (provided that BioAlliance may
redact financial information contained therein that is not necessary to disclose
to ensure compliance with this Section 3.3) and shall deliver copies of all
reports (including relating to royalties and other payments) relating to
Licensed Product received by BioAlliance from such Sublicensees, which
sublicense agreements and reports shall be treated by NovaDel as Confidential
Information of BioAlliance.

(d)       Termination of this Agreement by NovaDel pursuant to Section 10.2(a)
with respect to BioAlliance shall not terminate any sublicense granted by
BioAlliance pursuant to this Section 3.3 with respect to a Sublicensee, and such
sublicense shall become a direct license from NovaDel to such Sublicensee;
provided that (i) such Sublicensee is not in breach of any provision of this
Agreement or the applicable sublicense agreement, (ii) such Sublicensee shall
perform all obligations of BioAlliance under this Agreement to the extent of the
rights granted to such Sublicensee under its sublicense agreement with
BioAlliance (e.g., only for a given territory within the Territory), (iii)
NovaDel shall have all rights with respect to any and all Sublicensees as it had
hereunder with respect to BioAlliance prior to termination of this Agreement
with respect to BioAlliance to the extent of the rights granted to such
Sublicensee under its sublicense agreement with BioAlliance (e.g., only for a
given territory within the Territory), except that in no event shall any
Sublicensee shall have any responsibility or liability for any action or
omission of BioAlliance under this Agreement, and (iv) BioAlliance shall include
in any sublicense a provision in which said Sublicensee acknowledges its
obligations to NovaDel hereunder and the rights of NovaDel to terminate such
sublicense agreement for a breach of such sublicense agreement by such
Sublicensee. The failure of BioAlliance to include in a sublicense the
provisions referenced in clause (iv) shall render the affected sublicense void.

3.4       Disclosure of NovaDel Know-How and Improvements. Promptly after the
Effective Date, NovaDel shall at its cost and expense, use good faith reasonable
efforts to disclose to BioAlliance in writing or via mutually acceptable
electronic media, copies or reproductions of all NovaDel Know-How, not
previously disclosed to BioAlliance, reasonably necessary in order to enable
BioAlliance to exploit its rights granted under this Section 3. In addition,
during the Term, NovaDel shall disclose to BioAlliance in writing, or via
mutually acceptable electronic media, on an ongoing basis, copies or
reproductions of all NovaDel Know-How not previously disclosed to BioAlliance
that is reasonably necessary in order to enable BioAlliance to exploit its
rights granted under this Section 3 and all Improvements to the NovaDel Process,
Licensed Product or NovaDel Technology that are conceived, discovered, developed
or otherwise made by or on behalf of NovaDel (or its Affiliates, licensees or

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

sublicensees). Such NovaDel Know-How and all Improvements to the NovaDel
Process, Licensed Product or NovaDel Technology that are conceived, discovered,
developed or otherwise made by or on behalf of either party (or its Affiliates,
licensees or sublicensees) shall be deemed to be within the scope of the
licenses granted herein without payment of any additional compensation.

3.5       Retained Rights; No Implied Licenses. NovaDel hereby expressly
reserves the right to practice, and to grant licenses under, the NovaDel
Technology for any and all purposes except as expressly set forth under
Section 3.1. BioAlliance shall have no rights, express or implied, with respect
to the NovaDel Technology, except as expressly set forth in Section 3.1, and
BioAlliance covenants to NovaDel that none of BioAlliance, its Affiliates or
Sublicensees shall use the NovaDel Technology, directly or indirectly, for any
purpose other than as expressly permitted by this Agreement. Without limiting
the foregoing, but subject to Section 3.6, NovaDel retains, without any duty of
accounting or otherwise to BioAlliance or a Sublicensee (a) the right to enter
into collaborations or other agreements with, and to grant licenses and other
rights under the NovaDel Technology to Third Parties to Exploit products other
than Licensed Product and to use the NovaDel Process in connection therewith,
(b) the right to independently Exploit products other than Licensed Product and
to use the NovaDel Process in connection therewith, (c) the irrevocable,
non-exclusive, royalty-free right to use the NovaDel Technology (including the
NovaDel Process) with respect to ondansetron, for its own internal,
non-commercial research and development activities, (d) all rights in the
NovaDel Technology for all territories other than the Territory and (e) all
rights in the NovaDel Technology for any dosage of pharmaceutical composition or
preparation that contains ondansetron delivered by means of the NovaDel Process
for non-human uses in all territories, including the Territory. All such rights
or licenses are or shall be granted only as expressly provided in the terms of
this Agreement.

3.6       Exclusivity. NovaDel agrees that during the Term it will not (a)
enable or contract with any Third Party (including, without limitation, its
licensees and sublicensees) to develop, import, market, sell or distribute
Licensed Product in the Territory or itself develop or supply Licensed Product
for sale in the Territory, except as contemplated by this Agreement, or (b)
enable or contract with any Third Party (including, without limitation, its
licensees and sublicensees) to develop, manufacture, import, market, sell or
distribute any Competing Product in the Territory or itself develop or supply
any Competing Product for sale in the Territory. BioAlliance agrees that during
the Term it will not, and will not enable or contract with any Third Party
(including, without limitation, its licensees and Sublicensees) to develop,
manufacture, import, market, sell or distribute any Competing Product in the
Territory.

4.

DEVELOPMENT, REGULATORY AND COMMERCIALIZATION MATTERS

 

4.1

Development.

(a)       Development Activities. Subject to the other provisions of this
Section 4.1 and Section 4.2, BioAlliance, its Affiliates or Sublicensees shall
be solely responsible, using Commercially Reasonable Efforts, for development of
Licensed Product in the Territory.

 

(b)

Development Plans.

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

(i)        Within sixty (60) days after the Effective Date, BioAlliance will
provide to the Steering Committee for review and comment a development plan
describing its strategy and principal activities in seeking Regulatory Approval
of Licensed Product in the Territory in accordance with the terms of this
Agreement (as updated from time to time, the “Development Plan”).

(ii)       BioAlliance shall periodically (and at least once per Calendar Year)
prepare an updated Development Plan, as applicable taking into account
completion, commencement or cessation of or changes to development not
contemplated by the then-current Development Plan and shall submit such proposed
Development Plan to the Steering Committee for review and comment.

(c)       Development Activities by NovaDel. Without limiting the foregoing,
upon (i) BioAlliance’s written request in connection with a particular
development activity with respect to Licensed Product in the Territory, and (ii)
the written agreement of the parties, NovaDel will undertake the development
activity pursuant to the Development Plan, and shall provide to BioAlliance such
requested work product for such development activity; provided that NovaDel
Development Expenses related to such development shall be reimbursed by
BioAlliance pursuant to Section 5.4 or in such other manner and amount as may be
agreed by the parties in writing. Notwithstanding the foregoing, NovaDel shall
only undertake development activity pursuant to the Development Plan upon mutual
agreement of the parties and shall not be subject to BioAlliance’s casting vote
pursuant to Section 2.4(c)(i). For purposes of clarification, the development
activities referred to in this Section 4.1(c) shall not include, and this
Section 4.1(c) shall not otherwise apply to or affect, NovaDel’s obligation to
provide Regulatory Documentation pursuant to Section 4.2(c) or NovaDel’s
obligations to manufacture and supply Licensed Product pursuant to this
Agreement or any manufacture and supply agreement between the parties.

(d)       Reports. BioAlliance shall, every six (6) months, provide to the
Steering Committee a written progress report, which shall describe the
development activities with respect to Licensed Product in the Territory during
such time period, and provide such other information as may be reasonably
requested by the Steering Committee with respect to such development activities.

(e)       Regulatory Records. NovaDel and BioAlliance each shall maintain, or
cause to be maintained, records of its respective development activities with
respect to Licensed Product in sufficient detail and in good scientific manner
appropriate for patent and regulatory purposes, which shall be complete and
accurate and shall fully and properly reflect all work done and results achieved
in the performance of its respective development activities, and which shall be
retained by such party for at least five (5) years after the termination of this
Agreement, or for such longer period as may be required by applicable law. Each
party shall have the right, during normal business hours and upon reasonable
notice, to inspect and copy any such records; provided, however, that neither
party shall have the right to conduct more than one such inspection in any
twelve (12)-month period.

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

 

4.2

Regulatory Matters in the Territory.

(a)       Regulatory Activities. BioAlliance and, as applicable, its Affiliates
and Sublicensees, at its sole cost and expense, subject to Section 4.2(d), shall
be responsible, using Commercially Reasonable Efforts, for obtaining and
maintaining Regulatory Approval for Licensed Product in the Territory, including
the filing of all annual and other reports or filings required by the EMEA or
any other Regulatory Authority in the Territory and shall use Commercially
Reasonable Efforts to conduct any clinical trials required by the EMEA or any
other Regulatory Authority in the Territory to gain or maintain Regulatory
Approval for the Licensed Product or otherwise as a condition to Regulatory
Approval of Licensed Product in the Territory. BioAlliance or its Affiliates
shall hold, in their name, all Regulatory Approvals for Licensed Product in the
Territory. BioAlliance and, as applicable, its Affiliates shall use Commercially
Reasonable Efforts to conduct any further development activities required in
connection with seeking Regulatory Approval for Licensed Product in the
Territory; provided that in connection with further development necessary to
support the registration in the Major Market Countries of the first Regulatory
Approval for the first Licensed Product, *** shall be entitled to*** in
accordance with *** of *** and/or a *** each as may be *** or otherwise *** to
be *** to *** as are *** and *** such agreement not to be *** and such *** shall
not be subject to***

(b)       Correspondence with Regulatory Authorities. Unless otherwise agreed in
writing by the parties, BioAlliance, subject to Section 4.2(d), shall be
responsible, using Commercially Reasonable Efforts, for preparing and filing
MAAs and seeking and maintaining Regulatory Approvals for Licensed Products in
the Territory in accordance with the Development Plan, including preparing all
reports necessary as part of a MAA. BioAlliance shall provide NovaDel with
drafts of any material documents or correspondence to be submitted to any
Regulatory Authority in the Territory that pertains to Licensed Product,
including MAAs. BioAlliance will consult in advance with NovaDel with respect to
any substantive or material filings to be made by BioAlliance in accordance with
the terms of this Section 4.2(b), including MAAs, and shall consider in good
faith any comments NovaDel may have with respect to any such filings.

(c)       Regulatory Documentation. NovaDel shall promptly disclose to
BioAlliance all Regulatory Documentation and any data included or referenced
therein generated or made available by NovaDel or any of its Affiliates or
licensees or sublicensees. NovaDel’s agreement with Par Pharmaceutical, Inc.
requires PAR to promptly disclose to NovaDel all regulatory documentation and
all other information in the possession or control of PAR that relate to the
exploitation of the Licensed Product and NovaDel and its licensees shall have a
perpetual, royalty-free, irrevocable, worldwide right to use and reference any
such Par regulatory documentation and any data included or referenced therein
for all purposes. To the extent Par does not promptly disclose such
documentation and information to NovaDel, NovaDel shall use Commercially
Reasonable Efforts to enforce its rights under its agreement with Par to receive
such documentation and information. BioAlliance and its Sublicensees shall have
the royalty-free right to reference and use all Regulatory Documentation and any
data included or referenced therein for the purposes of development, regulatory
and commercialization activities with respect to Licensed Product in the
Territory. NovaDel shall provide to BioAlliance or cause its

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

Affiliates, licensees and sublicensees to provide to BioAlliance letters of
authorization to use such Information in accordance with this Agreement.

(d)       Regulatory Approvals. Except as the parties otherwise agree in
writing, all Regulatory Documentation pursuant to or in connection with the
Regulatory Approvals for Licensed Product in the Territory required under the
Development Plan shall be made in the name of BioAlliance; provided, however,
that:

(i)        NovaDel will be the primary contact for Chemistry, Manufacturing and
Control (“CMC”) matters in all MAAs and other applications for Regulatory
Approval for Licensed Product in the Territory and will comply with the then
current edition of the European Pharmacopoeia for specifications of raw
materials and finished Licensed Product.

(ii)       BioAlliance agrees to utilize, to the extent possible based upon the
format used in Regulatory Documentation provided by NovaDel under
Section 4.2(c), the CTD format for its MAAs in order to facilitate use and
reference to such MAAs any subsequent submissions filed by NovaDel or its
licensees for Licensed Product outside of the Territory.

(iii)      BioAlliance agrees to keep the Regulatory Documentation and data
included or referenced therein provided by NovaDel pursuant to Section 4.2(c)
included within its MAAs for Licensed Product, except for those sections in the
Summary Basis of Approval and available through the Freedom of Information Act,
confidential in accordance with Section 9 and subject to the rights granted
under Section 4.2(c).

(iv)      NovaDel and its Affiliates and licensees shall have a perpetual,
royalty-free, irrevocable, worldwide right to use and reference the Regulatory
Documentation Controlled by BioAlliance or its Affiliates or Sublicensees and
any data included or referenced therein for the purposes of development,
regulatory and commercialization activities (A) with respect to Licensed
Product, outside the Territory and (B) with respect to products (other than
Licensed Product) inside and outside the Territory. NovaDel agrees to keep the
Regulatory Documentation and data included or referenced therein provided by
BioAlliance pursuant to this 4.2(d)(iv) included within its applications for
marketing approval for Licensed Product outside the Territory, except for those
sections in the Summary Basis of Approval and available through the Freedom of
Information Act, confidential in accordance with Section 9 and subject to the
rights granted in this Section 4.2(d)(iv).

4.3       Pharmacovigilance. Each party will cooperate (at its sole cost and
expense), and will cause its Affiliates, licensees and sublicensees to
cooperate, in implementing a pharmacovigilance mutual alert process to comply
with all applicable legal obligations of Regulatory Authorities.

4.4       Commercialization Activities in the Territory. Following receipt of
Regulatory Approval of Licensed Product by Regulatory Authorities in the
Territory, BioAlliance and, as applicable, its Affiliates and Sublicensees
shall, at its sole cost and expense, use Commercially Reasonable Efforts to
commercialize Licensed Product in the Territory. Without limiting the foregoing,
BioAlliance, itself or through its Affiliate or Sublicensee, shall, at its sole
cost and expense, commercialize Licensed Product in the Territory in accordance
with a

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

commercialization plan for Licensed Product, which plan shall be prepared by
BioAlliance in consultation and cooperation with NovaDel no later than one (1)
year prior to the expected date of First Commercial Sale of Licensed Product in
the Territory, as amended in accordance with this Section 4.4 (the
“Commercialization Plan”). BioAlliance or, if applicable, its Affiliate or
Sublicensee may amend the Commercialization Plan in the ordinary course of its
business. With respect to the initial Commercialization Plan or amendment
thereto, BioAlliance shall submit such Commercialization Plan or amendment, as
applicable, to the Steering Committee and shall consider in good faith any
comments the Steering Committee may have with respect thereto, except that any
amendment to the Commercialization Plan (other than an amendment required by the
applicable Regulatory Authority in the Territory) that is reasonably likely to
have a material adverse affect on the commercial value of Licensed Product in
the Territory, shall require NovaDel’s prior written approval, which shall not
be unreasonably withheld. Notwithstanding the foregoing, BioAlliance shall have
final decision-making authority over all pricing decisions with respect to
Licensed Product in the Territory and pricing matters described in the
Commercialization Plan, which decisions shall not be subject to approval by
NovaDel. BioAlliance or, if applicable, its Affiliate or Sublicensee shall have
responsibility for all customary advertising, marketing, promotion,
distribution, selling and other commercialization activities including
developing and implementing strategies and tactics related to such activities
for Licensed Product in the Territory. BioAlliance or, if applicable, its
Affiliate or Sublicensee shall provide, using Commercially Reasonable Efforts,
and at BioAlliance’s sole cost and expense, customary distribution services,
including among other things, storage, order taking, shipping, billing, accounts
receivable, returns and/or allowances, for Licensed Product in the Territory.
BioAlliance or, if applicable, its Affiliate or Sublicensee shall be
responsible, using Commercially Reasonable Efforts, for customary pre-launch
market development, launch and post-launch marketing, sales, and distribution of
Licensed Product in the Territory including, among other things, (i) marketing,
(ii) sales personnel, (iii) order taking, product storage and distribution, (iv)
commercially relevant regulatory activities, price and reimbursement
negotiations, and (v) managing local medical affairs and drug safety issues.
BioAlliance or, if applicable, its Affiliate or Sublicensee shall, at all times
during the Term after receipt of Regulatory Approval of Licensed Product in the
Territory, use Commercially Reasonable Efforts to provide, without limitation,
appropriate promotional campaigns and materials and qualified commercial
personnel with respect to Licensed Product in the Territory.

4.5       Manufacture and Supply. NovaDel or its Affiliates shall be solely
responsible for the manufacture and supply to BioAlliance and its Sublicensees
of Licensed Product, both for clinical development and following receipt of
Regulatory Approval of Licensed Product, in the Territory during the Royalty
Term; provided that NovaDel and its Affiliates may contract with a Third Party
to perform such manufacturing and supply services. After the Royalty Term,
NovaDel or its Affiliates shall continue to be the primary source for the
manufacture and supply to BioAlliance and its Sublicensees of Licensed Product
in the Territory (and may contract with a Third Party to perform such
manufacturing and supply services) so long as the Transfer Price is commercially
reasonable given the market conditions and is competitive with the transfer
price for Licensed Product that BioAlliance or its Sublicensees may obtain from
any Third Party manufacturer. Upon the Effective Date, the parties shall enter
into a supply agreement relating to supply to BioAlliance of its requirements of
Licensed Product for its development and commercialization activities for the
Territory. The supply agreement shall address the standard terms of supply and
relevant other terms, including, without limitation, terms relating to

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

specifications, forecasting, delivery, product warranties, acceptance and
rejection, and regulatory matters. The supply agreement shall provide for supply
of Licensed Product from NovaDel to BioAlliance at Cost of Goods for any
Licensed Product required for development activities under Section 4.1
(including, without limitation, for development activities performed by NovaDel
under Section 4.1(c)) and at the Transfer Price for all other Licensed Product;
provided, however, if the *** in any *** exceeds*** of Net Sales for Licensed
Product for such *** then the *** shall be *** in connection with the *** for
such *** that, if the *** for such *** of *** for Licensed Product for such ***
then*** shall *** of the amount by which *** of *** for such *** and*** of ***
for such *** For example, if *** are*** and *** is *** for a given *** payable
by *** for such *** would*** and would *** which is *** or*** plus*** of the
amount by which *** of *** or ***

4.6       Diligence Obligations. Without limiting obligation to use Commercially
Reasonable Efforts in accordance with its activities under Sections 4.1, 4.2 and
4.4, BioAlliance shall have the following specific diligence obligations (each,
a “Diligence Obligation”):

(a)       Within the later of (i) one hundred eighty (180) days after receipt
from NovaDel of the complete Regulatory Documentation dossier for Licensed
Product in appropriate format (including the Regulatory Documentation dossier
from its sublicensee in the United States), or (ii) in the event BioAlliance, in
its sole discretion, believes an efficacy study is required with respect to
Licensed Product, one hundred eighty (180) days after receipt of final report
for such efficacy study, BioAlliance or, if applicable, its Affiliate or
Sublicensee shall file an MAA in a country of the Territory;

(b)       Within ninety (90) days after filing the first MAA in a country in the
Territory, BioAlliance or, if applicable, its Affiliate or Sublicensee shall
file an MAA in each Major Market Country; and

(c)       Within ninety (90) days after receipt of all Regulatory Approvals from
the Regulatory Authority for Licensed Product in each Major Market Country,
BioAlliance directly or through a Sublicensee shall consummate the First
Commercial Sale of Licensed Product in such Major Market Country.

If, for any reason, BioAlliance or, if applicable, its Affiliate or Sublicensee
has not achieved a Diligence Obligation set forth in (a), (b) or (c) above
within the specified time frame but provides to NovaDel documentary evidence
showing diligent efforts to achieve such Diligence Obligation, the time period
for achievement of the applicable Diligence Obligation will be extended once by
ninety (90) days.

5.

FEES AND PAYMENTS

5.1       Upfront Fee. BioAlliance shall pay to NovaDel an upfront fee of three
million US Dollars (US$3,000,000) within five (5) business days after the
Effective Date, which payment shall be non-refundable and non-creditable, and
NovaDel shall issue BioAlliance on the Effective Date the invoice therefore
attached hereto as Schedule 5.1.

5.2       Milestone Payments to NovaDel. BioAlliance shall provide NovaDel with
written notice of the first occurrence of each of the events set forth below
with respect to

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

Licensed Product in the Territory within ten (10) days after such occurrence.
BioAlliance shall pay to NovaDel the applicable payment set forth below, whether
such milestone is achieved by BioAlliance and/or any of its Affiliates or
Sublicensees, following receipt of invoice from NovaDel as provided in Section
6.1:

 

Event

Payment

First Regulatory Approval of Licensed Product in the Territory

US$5,000,000

*** in which ***

***

*** in which ***

***

*** in which ***

***

*** in which ***

***

*** in which ***

***

*** in which ***

***

*** in which ***

***

 

The payments set forth above in this Section 5.2 shall be payable only once for
each event, regardless of the number of indications for which Licensed Product
is developed or approved or the number of times each event occurs for Licensed
Product in the Territory. *** if, for example, the *** it is *** the*** upon
such ***

 

5.3

Royalties.

(a)       Subject to the terms of this Section 5.3, BioAlliance shall pay to
NovaDel royalty payments based on the Calendar Year Net Sales based on the Net
Sales ranges and corresponding applicable royalty rates (the “Applicable Royalty
Rate”) set forth below. Payments made for each Calendar Quarter during a given
Calendar Year shall be made at the applicable royalty rate based upon Net Sales
to date for such Calendar Year, and if in any subsequent Calendar Quarter, Net
Sales for such Calendar Year has increased so that a higher royalty rate is
applicable, then any adjustment to payments made in any prior Calendar Quarter
shall be made together with the payment for such subsequent Calendar Quarter.

 

Total Net Sales of Licensed Product in the Territory for the applicable Calendar
Year

Royal rate applicable to all Net Sales of Licensed Product in the Territory

for the applicable Calendar Year

*** or***

***

*** and *** or ***

***

*** and *** or ***

***

***

***

 

The following example illustrates the calculation of royalty payments:

 

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

 

Illustration of Royalty Payments Calculation

Calendar Quarter of a Calendar Year

 

 

Net Sales (millions)

 

Applicable Royalty Rate

Adjustment to Prior Payments

(millions)

Calendar Quarter Payment (millions)

 

Total Payment (millions)

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

(b)       Royalty Term. The royalty under Section 5.3 shall be payable upon a
country-by-country basis during the Royalty Term. If, at any time during the
Royalty Term, there is no Valid Claim in the applicable country in the Territory
in which the Licensed Product is sold, the royalty payable to NovaDel on Net
Sales in such country shall be *** of the applicable rates specified in Section
5.3(a) for such country; provided, however, if at the time of First Commercial
Sale of Licensed Product in a country in which there is no Valid Claim, there is
a patent application within the NovaDel Patents claiming the composition,
formulation or use of the Licensed Product in such country, and such patent
application has not been pending for more than four (4) years after the
Effective Date, and, at such time, there is no Competing Lingual Product in such
country, the applicable rates specified in Section 5.3(a) shall not be reduced
by *** until such patent application has been pending for four (4) years after
the Effective Date or a Competing Lingual Product is introduced into such
country; provided, further, however, if at any time after the applicable rate
has been reduced, a Valid Claim exists in such country, following the issuance
of such Valid Claim the applicable rate shall be as set forth in Section 5.3(a)
and there shall be no reduction in such country.

(c)       *** In the event that *** that the *** or*** as the *** at the *** to
*** and *** or any of *** or *** in *** or*** of such *** or any of *** and ***
with respect to the *** for the *** in the *** of such *** shall be ***
otherwise *** that in *** under*** of any *** that *** by *** of such *** under
this *** in any *** may be *** into ***

5.4       NovaDel Development Expenses. BioAlliance shall be responsible for all
costs and expenses incurred in developing and commercializing Licensed Product
in the Territory, and shall pay NovaDel Development Expenses incurred by NovaDel
for performing any development activities requested by BioAlliance in writing
and agreed to in writing by the parties pursuant to Section 4.1(c).

(a)       For the purposes of this Agreement, subject to the terms of this
Section 5.4, “NovaDel Development Expenses” shall mean (i) all out-of-pocket
expenses incurred by NovaDel to perform the agreed to development activities
including, without limitation, expenses for contract research organizations,
medical writing, statistical analysis, clinical trial investigative sites,
clinical trial investigator grants and patient and/or subject costs, contract
manufacturers, clinical trial insurance, and third party consultants for
regulatory, chemistry manufacturing and control, and (ii) NovaDel’s reasonable
and verifiable internal

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

research and development staff costs of NovaDel employees working on such
development activities allocated to the development of Licensed Product based on
the time spent by such staff on such development activities as compared to other
activities. In no event shall NovaDel Development Expenses include the costs of
Licensed Product supplied to BioAlliance and paid for by BioAlliance, which
shall be addressed by the supply agreement between the parties. For the
avoidance of doubt, any Licensed Product required for use in connection with any
agreed development activities performed by NovaDel will be purchased by
BioAlliance under the terms of the supply agreement between the parties, and in
the event that NovaDel needs any supply of active pharmaceutical ingredients,
inactive ingredients, raw materials, placebos or comparators (excluding Licensed
Product or any materials used in manufacturing Licensed Product) to conduct any
development activity, BioAlliance shall be responsible, at its cost and expense,
to provide any such materials to NovaDel.

(b)       BioAlliance shall pay NovaDel only for NovaDel Development Expenses
incurred in direct connection with this Agreement pursuant to a Development
Plan, as it may be amended from time to time, up to a cap of the total budget
set forth in such Development Plan; it being understood that in the event that
the parties agree that NovaDel shall conduct any development activities for
Licensed Product, the applicable Development Plan shall include a mutually
agreeable budget for such activities. For the avoidance of doubt, any
development activities to be conducted by NovaDel, and the budget therefor,
included in a Development Plan (and any amendments thereto) must be mutually
agreed upon by the parties and not subject to BioAlliance’s casting vote
pursuant to Section 2.4(c)(i). The parties intend that each such budget shall
constitute the parties’ then best estimate of the funds required to timely
complete such development. In no event shall NovaDel charge BioAlliance any
amounts in excess of the cap on the total budget as set forth in a budget in the
applicable Development Plan (“Total Cap”), nor shall BioAlliance be liable to
pay such amounts; provided further that in no event shall NovaDel be required to
perform development activities which would not be eligible for reimbursement.
All changes in the Total Cap shall be considered by the Steering Committee, and
upon Steering Committee approval the Total Cap shall be amended accordingly.

(c)       Within thirty (30) days after the end of each Calendar Quarter,
NovaDel shall provide BioAlliance with an invoice for all NovaDel Development
Expenses incurred by NovaDel for such Calendar Quarter which invoice shall set
forth the details of the charges for each activity. Within thirty (30) days
after the date of each such invoice, BioAlliance shall pay in full such invoice.
If any portion of an invoice is disputed, then BioAlliance shall pay the
undisputed amounts as set forth in the preceding sentence and the parties shall
use good faith efforts to reconcile the disputed amount as soon as practicable.
Notwithstanding the previous sentence, if BioAlliance disputes a charge or
charges on an invoice, BioAlliance will pay the amount ultimately determined to
be due, if any, within thirty (30) days after BioAlliance and NovaDel, acting in
good faith, resolve the dispute. Where NovaDel does not receive payment due to
it pursuant to this Section 5.4(c) within the time specified, interest shall
accrue on the sum due and owing to NovaDel at the rate set forth in Section 6.4.

6.

PAYMENT; RECORDS; AUDITS

6.1       Payment; Reports. Within forty-five (45) days of the end of each
Calendar Quarter, BioAlliance shall provide to NovaDel a report showing Net
Sales of Licensed Product

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

in the Territory, as applicable, in sufficient detail to permit confirmation of
the accuracy of the payment made, including, without limitation, in the
Territory, the number of Licensed Products sold, the gross sales and Net Sales
of Licensed Product, the royalties payable, and the method used to calculate the
royalties, including reductions from gross sales to Net Sales. NovaDel shall
submit an invoice to BioAlliance setting forth the applicable milestone payment
due pursuant to Section 5.2 or royalties due for such Calendar Quarter pursuant
to Section 5.3 as set forth on the report provided by BioAlliance pursuant to
Section 6.1, which invoice shall be provided no sooner than the date that
BioAlliance delivers to NovaDel written notice of the occurrence of the
milestone event or the report regarding royalties due, as applicable. The
invoiced amount shall be payable within thirty (30) days following receipt by
BioAlliance of the invoice from NovaDel.

6.2       Manner and Place of Payment. All payments hereunder shall be payable
in US dollars. All payments owed under this Agreement shall be made by wire
transfer in immediately available funds to a bank and account designated in
writing by NovaDel.

6.3       Currency Conversion. Whenever, for the purpose of calculating any sums
due under this Agreement, conversion from any foreign currency shall be
required, such conversion shall be when calculating the Net Sales, the amount of
such sales in foreign currencies shall be converted into United States dollars
using the rate of exchange for such currencies on the last day of the relevant
Calendar Quarter taken from The Wall Street Journal as published on the date of
the relevant invoices or such other publication mutually agreed upon between the
parties from time to time.

6.4       Interest on Late Payments. Any amount required to be paid by a party
hereunder which is not paid when due shall bear interest at a rate equal to ***
provided, however, that in no event shall such rate exceed the maximum legal
annual interest rate.

6.5       Withholding Taxes. Where any amounts due to be paid is subject to any
withholding or similar tax (other than taxes imposed and measured by net
income), the parties shall use reasonable efforts to take such actions and to
sign such documents as will enable them to take advantage of any available
withholding tax reduction including pursuant to any applicable double taxation
agreement or treaty. In the event there is no applicable double taxation
agreement or treaty, or if an applicable double taxation agreement or treaty
reduces but does not eliminate such withholding or similar tax, the party owing
such payment shall pay such withholding or similar tax to the appropriate
government authority, deduct the amount paid from the amount due the party to
which such payment is owed and secure and send to such party the best available
evidence of payment of any such withholding taxes.

6.6       Records; Audits. BioAlliance shall keep (and shall ensure that its
Affiliates and Sublicensees shall keep) complete and accurate records pertaining
to the sale or other disposition of Licensed Product in the Territory, in
sufficient detail to permit NovaDel to confirm the accuracy of all payments due
hereunder, for a period of three (3) years following the Calendar Quarter in
which such payment is due. NovaDel shall keep complete and accurate records
pertaining to NovaDel Development Expenses, in sufficient detail to permit
BioAlliance to confirm the accuracy of all payments due hereunder, for a period
of three (3) years following the Calendar Quarter in which such payment is due.
A party shall have the right to have an independent, certified public account
reasonably acceptable to the other party, have access

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

during normal business hours, and upon reasonable prior written notice, to such
of the records of the other party and its Affiliates as may be reasonably
necessary to verify the accuracy of such Net Sales, Milestone Payments or
NovaDel Development Expenses for any Calendar Quarter ending not more than
thirty-six (36) months prior to the date of such request provided, however, that
in each case a party shall not have the right to conduct more than one such
audit in any twelve (12)-month period. The auditing party shall bear the full
cost of such audit unless such audit discloses an underpayment of *** of the
amount of *** under this Agreement, in which case, the other party shall bear
the full cost of such audit and shall promptly remit the amount of any
underpayment. Any overpayment shall be promptly refunded. The results of such
accounting firm shall be final, absent manifest error.

7.

INTELLECTUAL PROPERTY

7.1       Ownership of Intellectual Property. Subject to the license grants in
Section 3.1 and Section 4.2(c), NovaDel shall own and retain all right, title,
and interest in and to any and all: (a) NovaDel Technology existing at the
Effective Date; and (b) Information relating to the NovaDel Process or NovaDel
Technology and Improvements to the NovaDel Process, Licensed Product or NovaDel
Technology that are conceived, discovered, developed or otherwise made by or on
behalf of either party (or its Affiliates, licensees or sublicensees), whether
or not patentable, and any and all Patents claiming such Information or
Improvements and other intellectual property rights thereto. Subject to the
license grants in Section 3.1 and Section 4.2(c), NovaDel shall own and retain
all right, title, and interest in and to any and all Information relating to
Licensed Product (including, without limitation, all Regulatory Documentation
and any data included or referenced therein) that are conceived, discovered,
developed or otherwise made by or on behalf of NovaDel or its Affiliates,
licensees or sublicensees (other than BioAlliance or its Affiliates or
Sublicensees), whether or not patentable, and any and all Patents claiming such
Information and other intellectual property rights thereto. Subject to the
license grants in Section 4.2(d)(iv), BioAlliance or its Affiliates or
Sublicensees shall own and retain all right, title, and interest in and to any
and all Information relating to Licensed Product (including, without limitation,
all Regulatory Documentation and any data included or referenced therein) that
are conceived, discovered, developed or otherwise made by or on behalf of
BioAlliance or its Affiliates or Sublicensees, whether or not patentable, and
any and all Patents claiming such Information and other intellectual property
rights thereto. BioAlliance shall promptly disclose to NovaDel in writing, the
conception or reduction to practice, or the discovery, development or making of
any and all Information relating to the NovaDel Process or NovaDel Technology
and Improvements to the NovaDel Process, Licensed Product or NovaDel Technology
that are conceived, discovered, developed or otherwise made by or on behalf of
BioAlliance or its Affiliates or Sublicensees, and shall, and does hereby,
assign, and shall cause its respective Affiliates and Sublicensees to assign, to
NovaDel, without any additional compensation, all of their respective right,
title and interest in and to any intellectual property rights related to such
Information or Improvements. To the extent necessary to assign any such
intellectual property rights, BioAlliance and its Affiliates and Sublicensees
shall enter into and execute all reasonable and appropriate assignments,
transfers and other agreements, and enter into all agreements with its
employees, consultants, Affiliates, and Sublicensees that are necessary or
appropriate to ensure the assignment of such intellectual property rights to
NovaDel.

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

 

7.2

Patent Prosecution and Maintenance.

(a)       NovaDel Patents. NovaDel shall be responsible for the preparation,
filing, prosecution and maintenance of the NovaDel Patents. The cost of such
preparation, filing, prosecution and maintenance of the NovaDel Patents shall be
borne by NovaDel. NovaDel shall keep BioAlliance informed of progress with
regard to the preparation, filing, prosecution and maintenance of NovaDel
Patents in the Territory. NovaDel shall consider in good faith the reasonable
requests and suggestions of BioAlliance with respect to strategies for
prosecution and maintenance of NovaDel Patents in the Territory, it being
understood that NovaDel retains the right to determine whether to comply with or
incorporate such requests and suggestions. If (i) NovaDel elects not to pursue
the filing, prosecution or maintenance of a NovaDel Patent in a particular
country in the Territory or to take any other action with respect to a NovaDel
Patent in a particular country in the Territory that is necessary or useful to
establish or preserve rights with respect to Licensed Product, and (ii) such
NovaDel Patent does not claim or cover the NovaDel Process, then NovaDel shall
so notify BioAlliance promptly in writing and in good time to enable BioAlliance
to meet any deadlines by which an action must be taken to establish or preserve
any such rights in such NovaDel Patent in such country in the Territory. Upon
receipt of any such notice by NovaDel or if, at any time, NovaDel fails to
initiate any such action within thirty (30) days after a request by BioAlliance
that it do so (and thereafter diligently pursue such action), BioAlliance shall
have the right, but not the obligation, to pursue the filing or registration, or
support the continued prosecution or maintenance, of such NovaDel Patent at its
expense in such country in the Territory. If BioAlliance elects to pursue such
filing or registration, as the case may be, or continue such support, then
BioAlliance shall notify NovaDel of such election and NovaDel shall, and shall
cause its Affiliates to, (1) reasonably cooperate with BioAlliance in this
regard, and (2) promptly grant to BioAlliance, without additional consideration,
an exclusive, perpetual, irrevocable, royalty-free license in such country in
the Territory under such NovaDel Patent in order to Exploit Licensed Product in
the Territory in accordance with the terms of this Agreement.

(b)       Cooperation of the Parties. Each party agrees to cooperate fully in
the preparation, filing, prosecution and maintenance of any NovaDel Patents
under this Agreement and in the obtaining and maintenance of any patent
extensions, supplementary protection certificates and the like with respect to
any NovaDel Patent claiming the composition or method of manufacture or use of
Licensed Product being commercialized pursuant to this Agreement.

7.3       Infringement by Third Parties. The parties shall promptly notify the
other in writing of any alleged or threatened infringement of any NovaDel Patent
of which they become aware.

(a)       NovaDel Patents. With respect to infringement of any NovaDel Patent
that is likely to have an effect or impact on the sales or commercial potential
of Licensed Product in the Territory, NovaDel shall have the first right, but
not the obligation, to bring and control any action or proceeding with respect
to such infringement of any NovaDel Patent at its own expense and using counsel
of its own choice, and BioAlliance shall have the right, at its own expense, to
be represented in any such action or proceeding by counsel of its own choice. If
NovaDel fails to bring an action or proceeding within ninety (90) days following
the notice of alleged infringement or earlier notifies BioAlliance in writing of
its intent not to bring an action

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

or proceeding, BioAlliance shall have the right to bring and control any such
action at its own expense and using counsel of its own choice, and NovaDel shall
have the right, at its own expense, to participate in any such action with
counsel of its own choice, subject to BioAlliance’s control; provided, however,
that if NovaDel enters into negotiations with an alleged infringer within such
ninety (90) day period, then NovaDel shall have an additional ninety (90) days
(or such shorter period of time ending ten (10) days before the time limit, if
any, set forth in the applicable laws and regulations for filing such suit for
infringement) to conclude such negotiations before BioAlliance may bring suit
for such infringement. Neither party shall have the right to enter into any
settlement or compromise with respect to any NovaDel Patent in a manner that
diminishes the rights or interests of the other party without such other party’s
prior consent, which consent shall not be unreasonably withheld.

(b)       Cooperation. In the event a party brings an infringement action in
accordance with this Section 7.3, the other party shall cooperate fully,
including, if required to bring such action, the furnishing of a power of
attorney or being named as a party. Except as otherwise agreed to by the parties
as part of a cost sharing arrangement, any recovery realized as a result of such
litigation, after reimbursement of any litigation expenses of BioAlliance and
NovaDel, shall be retained by the party that brought and controlled such
litigation for purposes of this Agreement; provided, however, that to the extent
that any award is attributable to the loss of sales of Licensed Product, such
amount shall be paid to BioAlliance and shall be treated as Net Sales on which
royalties shall be due pursuant to Article 5.

7.4       Declaratory Judgment. If a declaratory judgment action or other
proceeding, whether directly or by way of counterclaim or affirmative defense,
alleging invalidity or non-infringement of any patent included within the
NovaDel Patents is brought or sought against BioAlliance or NovaDel in the
Territory, BioAlliance or NovaDel (as the case may be) shall so notify the other
party, but NovaDel shall have the first right, but not the obligation, to defend
against such action at its own expense and using counsel of its own choice, and
BioAlliance shall have the right, at its own expense, to be represented in any
such action by counsel of its own choice. If NovaDel elects not to defend or
continue defending against such action, NovaDel shall so notify BioAlliance, and
BioAlliance shall have the right, but not the obligation, within thirty (30)
days after its receipt of such notice, to intervene and take over the sole
defense of the action at its own expense and using counsel of its own choice.

7.5       Infringement of Third Party Rights. Each party shall promptly notify
the other in writing of any allegation by a Third Party that the activity of
either of the parties pursuant to this Agreement infringes or may infringe the
intellectual property rights of such Third Party. BioAlliance shall, as a named
party to the infringement allegation, have the right to control any defense of
any such claim involving alleged infringement of Third Party rights by
activities of BioAlliance or its Affiliates or Sublicensees under this Agreement
at BioAlliance’s expense, subject to Section 5.3(c), by counsel of BioAlliance’s
choice; provided, however, that NovaDel shall have the right, at its own
expense, to be represented in any such action by counsel of its own choice.
NovaDel shall have the right to control any defense of any such claim involving
alleged infringement of Third Party rights by NovaDel’s activities under this
Agreement at NovaDel’s expense by counsel of NovaDel’s choice; provided,
however, that BioAlliance shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice. Notwithstanding the
foregoing, any defense in any action to the extent there is an

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

allegation or claim that a NovaDel Patent is invalid shall be subject to Section
7.4. Neither party shall have the right to enter into any settlement or
compromise with respect to any action under this Section 7.4 in a manner that
diminishes the rights or interests of the other party without such other party’s
prior consent, which consent shall not be unreasonably withheld.

 

7.6

Trademark Development.

(a)       Trademark. BioAlliance shall have the exclusive right to develop a
Trademark to identify Licensed Product to be sold by BioAlliance in the
Territory and to promote, market, sell and use Licensed Product in the Territory
under the Trademark.

(b)       Ownership Rights, as Between Parties. BioAlliance shall own and shall
retain the ownership of the entire right, title and interest in and to the
Trademark. NovaDel acknowledges, as between the parties, the exclusive right,
title and interest of BioAlliance in and to the Trademark and will not do or
cause to be done any act or thing contesting or, in any way, impairing or
tending to impair any part of said right, title and interest for the Term and
after its expiration. NovaDel will not make any representations or take any
actions, which may be taken to indicate that it has any right title or interest
in or to the ownership or use of the Trademark except under the terms of this
Agreement and acknowledges that nothing contained in this Agreement shall give
NovaDel any right, title or interest in or to the Trademark.

(c)       Registration of the Trademark. BioAlliance shall, at its own cost and
expense, file in the Territory and endeavor to obtain the registration of the
Trademark in the Territory, and when registered, thereafter maintain the
applicable Trademark in the Territory at its own expense.

(d)       Reasonable Assistance. NovaDel will supply BioAlliance or its
authorized representative with any information which NovaDel reasonably may
require and will render any other assistance reasonably required by NovaDel in
securing and maintaining the registration(s) of the Trademark in the Territory.

8.

REPRESENTATIONS AND WARRANTIES

8.1       Mutual Representations and Warranties. Each party represents and
warrants to the other that: (a) it is duly organized and validly existing under
the laws of its jurisdiction of incorporation or formation, and has full
corporate or other power and authority to enter into this Agreement and to carry
out the provisions hereof; (b) it is duly authorized to execute and deliver this
Agreement and to perform its obligations hereunder, and the person or persons
executing this Agreement on its behalf has been duly authorized to do so by all
requisite corporate or partnership action; and (c) this Agreement is legally
binding upon it, enforceable in accordance with its terms, and the execution of
this Agreement and the performance of the transactions contemplated by this
Agreement by such party do not conflict with any agreement, instrument or
understanding, oral or written, to which it is a party or by which it may be
bound, nor violate any material law or regulation of any court, governmental
body or administrative or other agency having jurisdiction over it.

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

8.2       Representations, Warranties and Covenants of NovaDel. Except as set
forth on Schedule 8.2, NovaDel represents, warrants and covenants to
BioAlliance, as of the Effective Date, as follows:

(a)       Neither NovaDel nor any of its Affiliates has received any written
notice from any person, or has knowledge of any actual or threatened claim or
assertion that (i) development of Licensed Product, (ii) any of NovaDel’s or its
Affiliates’ activities in the development or acquisition of the NovaDel
Technology, or (iii) the manufacture, use, offer for sale, sale or import of
Licensed Product under the NovaDel Technology, infringes or misappropriates any
intellectual property rights of any Third Party (including the claims, if
issued, of pending patent applications);

(b)       (i) There is no action or proceeding pending or, to NovaDel’s
knowledge, threatened, with respect to Licensed Product or the NovaDel
Technology, including with respect to the conduct of any clinical trials,
manufacturing activities or other activities involving Licensed Product, or that
questions the validity of this Agreement or any action taken by NovaDel in
connection with the effectiveness of this Agreement, and (ii) there are no
unsatisfied judgments or outstanding orders, injunctions, decrees, stipulations
or awards (whether rendered by a court, an administrative agency or by an
arbitrator) against NovaDel with respect to Licensed Product, or the NovaDel
Technology, in either case that is reasonably likely to have a material adverse
effect on the rights granted to BioAlliance hereunder;

(c)       To the knowledge of NovaDel, the use of the NovaDel Technology as
contemplated by this Agreement, does not infringe any claim of any issued patent
or published patent application of any Third Party in the Territory;

(d)       NovaDel is the owner or licensee (with the right to grant sublicenses)
of the NovaDel Patents and has the right, power and authority to grant, and is
not prohibited by the terms of any agreement to which it is a party from
granting, the licenses granted to BioAlliance herein, and, to NovaDel’s
knowledge, there are no licenses, options, restrictions, liens, rights of Third
Parties, disputes, proceedings or claims that would restrict the licenses
granted to BioAlliance under this Agreement;

(e)       NovaDel has not granted or placed (and during the Term will not grant
or place) any liens, security interests and/or other encumbrances in or on the
NovaDel Technology that would conflict or interfere (including as due to a
default or breach of a third party obligation of NovaDel) with the licenses
granted to BioAlliance herein;

(f)        Schedule 1.41 sets forth a true and complete list of all Patents
Controlled by NovaDel that claim Licensed Product or use of Licensed Product in
the Territory as of the Effective Date;

(g)       None of the NovaDel Patents is currently involved in any interference,
reissue, reexamination, or opposition proceeding or has been held by a court of
competent jurisdiction to be invalid or unenforceable, in whole or in part, and
neither NovaDel nor any of its Affiliates has received any written notice from
any person, or has knowledge, of such actual or threatened proceeding;

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

(h)       To NovaDel’s knowledge, there is no unauthorized use, infringement or
misappropriation of any of the NovaDel Technology by any Third Party;

(i)        All employees and consultants of NovaDel and its Affiliates who are
involved in development activities as contemplated by Section 4.1(a) will have
executed written contracts or will otherwise be obligated to protect the
Confidential Information of NovaDel, and of any Third Party received through
their position with NovaDel, and to vest in NovaDel or its Affiliates exclusive
ownership of any NovaDel Technology they invent or develop;

(j)        NovaDel has made available to, or provided, BioAlliance with copies
of all Information in NovaDel’s Control regarding Licensed Product and the
NovaDel Technology, which NovaDel reasonably believes to be material to
assessing the development and commercialization of Licensed Product in the
Territory; and

(k)       NovaDel will not amend or waive any rights under any agreement it has
with any licensee or sublicensee of rights under the NovaDel Technology in a
manner that would adversely affect the rights granted to BioAlliance under this
Agreement.

8.3          No Debarment. Neither NovaDel nor any of its Affiliates, nor, to
its knowledge, its licensees or sublicensees that has been engaged in
development of Licensed Product, has employed, contracted with or retained, and
neither party shall employ, contract with or retain, any person directly or
indirectly to perform any studies of Licensed Product included or to be included
in any applications for Regulatory Approval of other filings made with any
Regulatory Authority if such a person (a) is under investigation by the FDA for
debarment or is presently debarred by the FDA pursuant to 21 U.S.C. § 335a or
its successor provisions, or (b) has a disqualification hearing pending or has
been disqualified by the FDA pursuant to 21 C.F.R. § 312.70 or its successor
provisions; and if, during the Term, either party or any person employed or
retained by it to perform Licensed Product Studies (i) comes under investigation
by the FDA for a debarment action or disqualification, (ii) is debarred or
disqualified, or (iii) engages in any conduct or activity that could lead to any
of the above-mentioned disqualification or debarment actions, such party shall
immediately notify the other party of same.

8.4       Disclaimer. Except as expressly set forth herein, EACH PARTY EXPRESSLY
DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, EITHER IN FACT
OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, INCLUDING WITHOUT LIMITATION
THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR USE OR
PURPOSE, VALIDITY OF ANY PATENT RIGHTS OR THE NON-INFRINGEMENT OF ANY
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR ARISING FROM A COURSE OF
DEALING, USAGE OR TRADE PRACTICES, AND IN ALL CASES WITH RESPECT THERETO.
Without limiting the generality of the foregoing, each party expressly does not
warrant (a) the success of Licensed Product or (b) the safety or usefulness for
any purpose of the technology provided hereunder.

8.5       Limitation of Liability. EXCEPT FOR LIABILITY FOR BREACH OF SECTION 9,
NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

CONNECTION WITH THIS AGREEMENT OR ANY LICENSE GRANTED HEREUNDER; provided
however, that this Section 8.5 shall not be construed to limit either party’s
indemnification obligations under Section 11.

9.

CONFIDENTIALITY

9.1       Confidential Information. Except to the extent expressly authorized by
this Agreement or otherwise agreed in writing by the parties, the parties agree
that, during the Term and for five (5) years thereafter, the receiving party
shall keep confidential and shall not publish or otherwise disclose and shall
not use for any purpose other than as expressly provided for in this Agreement,
any Information or materials furnished to it by the other party pursuant to this
Agreement (collectively, “Confidential Information”). Each party may use such
Confidential Information only to the extent required to accomplish the purposes
of this Agreement. Each party will use at least the same standard of care as it
uses to protect proprietary or confidential information of its own (but in no
event less than reasonable care) to ensure that its employees, agents,
consultants and other representatives do not disclose or make any unauthorized
use of the Confidential Information. Each party will promptly notify the other
upon discovery of any unauthorized use or disclosure of the Confidential
Information.

9.2       Exceptions. Confidential Information shall not include any information
which the receiving party can prove by competent written evidence: (a) is now,
or hereafter becomes, through no act or failure to act on the part of the
receiving party, generally known or available; (b) is known by the receiving
party at the time of receiving such information, as evidenced by its records;
(c) is hereafter furnished to the receiving party by a Third Party, as a matter
of right and without restriction on disclosure; (d) is independently discovered
or developed by the receiving party without the use of Confidential Information
belonging to the disclosing party; or (e) is the subject of a written permission
to disclose provided by the disclosing party.

9.3       Authorized Disclosure. Each party may disclose Confidential
Information belonging to the other party to the extent such disclosure is
reasonably necessary in the following instances:

(a)       regulatory filings for Licensed Product as contemplated by this
Agreement;

(b)       disclosure to Sublicensees and/or subcontractors BioAlliance has
retained for the development and/or commercialization of Licensed Product,
provided, in each case, that any such Sublicensee or subcontractor agrees to be
bound by terms of confidentiality and non-use at least as stringent to those set
forth in this Section 9;

 

(c)

prosecuting or defending litigation as permitted by this Agreement;

(d)       complying with applicable court orders or governmental regulations;
and

(e)       disclosure to Affiliates, potential Sublicensees, Sublicensees,
employees, consultants or agents or to other Third Parties in connection with
due diligence or similar investigations by such Third Parties, and disclosure to
potential Third Party investors in confidential financing documents, provided,
in each case, that any such Affiliate, employee,

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

consultant, agent or Third Party agrees to be bound by terms of confidentiality
and non-use at least as stringent to those set forth in this Section 9.

Notwithstanding the foregoing, in the event a party is required to make a
disclosure of the other party’s Confidential Information pursuant to Section
9.3(c) or Section 9.3(d), it will, except where impracticable, give reasonable
advance notice to the other party of such disclosure and use efforts to secure
confidential treatment of such information at least as diligent as such party
would use to protect its own confidential information, but in no event less than
Commercially Reasonable Efforts. In any event, the parties agree to take all
reasonable action to avoid disclosure of Confidential Information hereunder. The
parties will consult with each other on the provisions of this Agreement to be
redacted in any filings made by the parties with any regulatory authority (such
as the Securities and Exchange Commission or “Autorite des Marches Financiers”)
or as otherwise required by law.

9.4       Publications. Each party to this Agreement recognizes that the
publication of papers regarding results of and other information regarding
development activities with respect to Licensed Product, including oral
presentations and abstracts, may be beneficial to both parties provided such
publications are subject to reasonable controls to protect Confidential
Information. Each party shall have the right to review and comment on any
material proposed for disclosure or publication by the other party, such as by
oral presentation, manuscript or abstract, which includes Confidential
Information of the other party. Before any such material is submitted for
publication, the publishing party shall deliver a complete copy to the other
party at least forty-five (45) days prior to submitting the material to a
publisher or initiating any other disclosure. Such other party shall review any
such material and give its comments to the party proposing publication within
thirty (30) days of the delivery of such material to such other party. With
respect to oral presentation materials and abstracts, the reviewing party shall
make Commercially Reasonable Efforts to expedite review of such materials and
abstracts, and shall return such items as soon as practicable to the presenting
party with appropriate comments.

9.5       Publicity. It is understood that the parties intend to issue a press
release, joint or separate, according to the parties’ obligations announcing the
execution of this Agreement and agree that each party may desire or be required
to issue subsequent press releases relating to the Agreement or activities
thereunder. The parties agree to consult with each other reasonably and in good
faith with respect to the text and timing of such press releases prior to the
issuance thereof, provided that a party may not unreasonably withhold consent to
such releases, and that either party may issue such press releases as it
determines, based on advice of counsel, are reasonably necessary to comply with
laws or regulations or for appropriate market disclosure. In addition, following
the initial press release announcing this Agreement, either party shall be free
to disclose, without the other party’s prior written consent, the existence of
this Agreement, the identity of the other party and those terms of the Agreement
which have already been publicly disclosed in accordance herewith.

10.

TERM AND TERMINATION

10.1     Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and continue until the expiration of the last Royalty Term,
unless earlier terminated pursuant to Section 10.2 or 13.9. Following the
expiration (but not early termination)

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

of the Royalty Term on a country-by-country and Licensed Product-by-Licensed
Product basis, BioAlliance shall have a fully paid, perpetual, irrevocable
license under Section 3.1.

 

10.2

Termination.

(a)       Each party shall have the right to terminate this Agreement upon
written notice to the other upon the occurrence or after the material breach of
this Agreement by the other party if the breaching party has not cured such
breach within sixty (60) days (or, with respect to nonpayment, within ten (10)
days) following written notice of termination by the non-breaching party;
provided, however, that if the allegedly breaching party disputes whether there
has been a material breach and initiates the dispute resolution provisions of
Section 12, then (subject to the limitation set forth in the following sentence)
the time to cure such breach shall toll pending such action and such party shall
have until sixty (60) days (or, with respect to nonpayment, ten (10) days)
following the determination (or dismissal) of such action to cure such breach.
The failure to achieve a Diligence Obligation in accordance with Section 4.6,
including the cure period, shall constitute a material breach for which NovaDel
shall be entitled to terminate this Agreement pursuant to this Section 10.2(a).

(b)       In the event that NovaDel has materially breached this Agreement and
failed to cure such breach as provided in Section 10.2(a), and BioAlliance does
not wish to terminate its license hereunder, BioAlliance may, in its discretion,
retain its license and seek to have the court determining whether such material
breach has occurred assign appropriate relief or damages as may be available at
law or in equity.

(c)       NovaDel will be permitted to terminate this Agreement by written
notice effective upon receipt if BioAlliance or its Affiliates, directly or
indirectly through assistance granted to a Third Party, commence any
interference or opposition proceeding, challenge the validity or enforceability
of, or oppose any extension of or the grant of a supplementary protection
certificate with respect to, any NovaDel Patent (each such action, a “Patent
Challenge”). BioAlliance will include provisions in all agreements granting
sublicenses of BioAlliance’s rights hereunder providing that if the Sublicensee
or its Affiliates undertake a Patent Challenge with respect to any NovaDel
Patent under which the Sublicensee is sublicensed, BioAlliance will be permitted
to terminate such sublicense agreement. If a Sublicensee of BioAlliance (or an
Affiliate of such Sublicensee) undertakes a Patent Challenge of any such NovaDel
Patent under which such Sublicensee is sublicensed, then BioAlliance upon
receipt of notice from NovaDel of such Patent Challenge will terminate the
applicable sublicense agreement. If BioAlliance fails to so terminate such
sublicense agreement, NovaDel may terminate BioAlliance’s right to sublicense in
the countr(ies) covered by such sublicense agreement and any sublicenses
previously granted in such countr(ies) shall automatically terminate. In
connection with such sublicense termination, BioAlliance shall cooperate with
NovaDel’s reasonable requests to cause such a terminated Sublicensee to
discontinue activities with respect to the Licensed Product in such countr(ies).

(d)       BioAlliance reserves the right to terminate this Agreement in its
entirety at any time effective upon ninety (90) days prior written notice to
NovaDel in the event BioAlliance reasonably believes (i) issues of safety or
efficacy (which arise or become more significant following the Effective Date)
are reasonably likely to prevent or materially delay

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

Regulatory Approval of Licensed Product in the Territory based upon
communications from any Regulatory Authority, Information generated from
development or commercialization activities with respect to Licensed Product or
other similar supporting facts, which shall be provided by BioAlliance to
NovaDel, or (ii) that there is a reasonable likelihood that commercialization of
Licensed Product in the Territory under the terms set forth in this Agreement
and the supply agreement between the parties will not be economically viable due
to pricing issues or the competitive market environment in the Territory of
safety or efficacy (which arise or become more significant following the
Effective Date), as reflected in supporting documentation provided by
BioAlliance to NovaDel. Prior to any notice of termination under this
Section 10.2(d), the parties will discuss such issues for a period of up to
thirty (30) days, which discussions shall include a face-to-face meeting of the
Chief Executive Officer of NovaDel and the Chief Executive Officer of
BioAlliance if requested by either party. BioAlliance shall have no obligation
to develop, promote or sell Licensed Product during either such thirty (30)-day
discussion period or such ninety-(90) day notice period, if BioAlliance’s intent
to terminate is based upon safety issues, and shall have no obligation to make
any milestone payment to NovaDel that may arise during such discussion period or
notice period.

 

10.3

Effect of Expiration or Termination; Surviving Obligations.

(a)       Effect of Termination. Upon termination of this Agreement pursuant to
Section 10.2 or 13.9, then in each such event:

(i)        Licenses. All licenses and rights granted herein to BioAlliance shall
terminate, except as necessary to enable compliance with Section 10.3(a)(iii);

(ii)       Return of Materials. BioAlliance shall as promptly as commercially
practicable transfer to NovaDel or NovaDel’s designee, at BioAlliance’s expense,
(A) all of BioAlliance’s right, title and interest in and to the Trademarks, if
any (including any goodwill associated therewith) used in connection with
commercialization of Licensed Product, any registrations and design patents for
any of the foregoing and any internet domain name registrations for such
Trademarks and slogans, (B) possession of all material, and ownership of all,
Regulatory Documentation relating to the development, manufacture or
commercialization of Licensed Product in the Territory that is Controlled by
BioAlliance, its Affiliates or its Sublicensees and (C) copies of all data,
reports, records and materials in BioAlliance’s possession or Control
constituting NovaDel Technology relating to the development, manufacture or
commercialization of Licensed Product in the Territory, including all
non-clinical and clinical data relating to Licensed Product; provided that
NovaDel shall provide commercially reasonable compensation, taking into account
the reason(s) for termination, for all of items referenced in clauses (A) and
(B) transferred to NovaDel, as negotiated in good faith by BioAlliance and
NovaDel;

(iii)      Appointment as Distributor. Following termination and to the extent
allowable by applicable laws, BioAlliance shall appoint NovaDel as its exclusive
distributor of Licensed Product in the Territory and shall grant NovaDel the
right to appoint sub-distributors, until the time as all Regulatory Approvals in
the Territory have been transferred to NovaDel;

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

(iv)      Third Party Agreements. If NovaDel reasonably requests, and to the
extent assignable by BioAlliance, BioAlliance shall transfer to NovaDel any
Third Party agreements relating to the development, manufacture or
commercialization of Licensed Product to which BioAlliance is a party, provided
that NovaDel agrees to assume and perform all obligations arising under such
agreements after the date of such assignment;

(v)       Disposition of Inventory. NovaDel shall have the option, exercisable
within thirty (30) days following the effective date of such termination, to
purchase any inventory of Licensed Product affected by such termination at
BioAlliance’s cost of goods therefor. NovaDel may exercise such option by
written notice to BioAlliance during such thirty (30) day period. Upon such
exercise, the parties will establish mutually agreeable payment and delivery
terms for the sale of such inventory. If NovaDel does not exercise such option
during such thirty (30) day period, or if NovaDel provides BioAlliance with its
intention not to exercise such option, then BioAlliance and its Affiliates and
permitted Sublicensees will be entitled, during the period ending on the last
day of the sixth (6th) full month following the effective date of such
termination, to sell any inventory of Licensed Product that remain on hand as of
the effective date of such termination, so long as BioAlliance pays to NovaDel
the amounts due on Net Sales, as applicable, in accordance with the terms and
conditions set forth in this Agreement; and

(vi)      Cooperation. BioAlliance shall execute all documents and take all such
further actions as may be reasonably requested by NovaDel in order to give
effect to the foregoing clauses (i) through (v).

(b)       Return of Confidential Information. Within thirty (30) days following
the expiration or termination of this Agreement, each party shall deliver to the
other party any and all Confidential Information of such party then in its
possession; provided that BioAlliance shall be entitled to continue to utilize
the NovaDel Confidential Information to the extent provided in Section 10.3(a),
and NovaDel shall be entitled to continue to utilize the BioAlliance
Confidential Information to continue the Exploitation of Licensed Product.

(c)       Surviving Obligations. Expiration or termination of this Agreement
shall not relieve the parties of any obligation accruing prior to such
expiration or termination. Except as set forth below or elsewhere in this
Agreement, the obligations and rights of the parties under the following
provisions of this Agreement shall survive expiration or termination of this
Agreement:

Section 1 – Definitions

Section 6.5 – Withholding Taxes

Section 6.6 – Records; Audits

Section 7.1 – Ownership of Intellectual Property

Section 8.4 – Disclaimer

Section 8.5 – Limitation of Liability

Section 9.1 – Confidentiality

Section 9.2 – Exceptions

Section 9.3 – Authorized Disclosure

Section 9.4 – Publications

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

Section 10.1 – Term (last sentence only in the event of expiration but not
termination)

Section 10.3 – Effect of Expiration or Termination; Surviving Obligations

Section 10.4 – Damages; Relief

Section 10.5 – Rights in Bankruptcy

Section 11 – Indemnification

Section 12 – Dispute Resolution

Section 13 – General Provisions

10.4     Damages; Relief. Termination of this Agreement shall not preclude
either party from claiming any other damages, compensation or relief that it may
be entitled to upon such termination.

10.5     Rights in Bankruptcy. All rights and licenses granted under or pursuant
to this Agreement are, and will otherwise be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code, licenses of right to “intellectual
property” as defined under Section 101 of the U.S. Bankruptcy Code. The parties
agree that as a licensee of such rights under this Agreement, the licensee will
retain and may fully exercise all of its rights and elections under the U.S.
Bankruptcy Code. The parties further agree that, in the event of the
commencement of a bankruptcy proceeding by or against a party, the other party
will be entitled to a complete duplicate of (or complete access to, as
appropriate) any such intellectual property and all embodiments of such
intellectual property, and same, if not already in its possession, will be
promptly delivered to it (a) upon any such commencement of a bankruptcy
proceeding upon its written request therefor, unless the bankrupt party elects
to continue to perform all of its obligations under this Agreement, or (b) if
not delivered under subsection (a) above, following the rejection of this
Agreement by or on behalf of the bankrupt party upon written request therefor by
the other party.

11.

INDEMNIFICATION

11.1     Indemnification by NovaDel. NovaDel hereby agrees to save, defend and
hold BioAlliance and its Affiliates and their respective directors, officers,
employees and agents (each, a “BioAlliance Indemnitee”) harmless from and
against any and all claims, suits, actions, demands, liabilities, expenses
and/or loss, including reasonable legal expense and attorneys’ fees
(collectively, “Losses”) to which any BioAlliance Indemnitee may become subject
as a result of any claim, demand, action or other proceeding by any Third Party
to the extent such Losses arise out of:

(a)       the breach by NovaDel of any warranty, representation, covenant or
agreement made by NovaDel in this Agreement;

(b)       the negligence or willful misconduct or willful omissions by NovaDel
or its Affiliates in the performance of its obligations under this Agreement;

(c)       actual or asserted violations of applicable laws by NovaDel or its
Affiliates in connection with this Agreement, or

(d)       the Exploitation of Licensed Product by NovaDel or its Affiliates,
licensees or sublicensees outside the Territory;

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

except, in each case, to the extent such Losses are subject to indemnification
by BioAlliance under Section 11.2.

11.2     Indemnification by BioAlliance. BioAlliance hereby agrees to save,
defend and hold NovaDel and its Affiliates and their respective directors,
officers, employees and agents (each, a “NovaDel Indemnitee”) harmless from and
against any and all Losses to which any NovaDel Indemnitee may become subject as
a result of any claim, demand, action or other proceeding by any Third Party to
the extent such Losses arise out of:

(a)       the breach by BioAlliance of any warranty, representation, covenant or
agreement made by BioAlliance in this Agreement;

(b)       the negligence or willful misconduct or willful omissions by
BioAlliance or its Affiliates or permitted Sublicensees in the performance of
its obligations under this Agreement;

(c)       actual or asserted violations of applicable laws by BioAlliance or its
Affiliates or permitted Sublicensees in connection with this Agreement; or

(d)       any allegation that use of the Trademark by BioAlliance or its
Affiliates or permitted Sublicensees infringes the rights of a Third Party; or

(e)       the development, registration, use, promotion, marketing,
distribution, sale, offer for sale, import or export of Licensed Product by
BioAlliance or its Affiliates or permitted Sublicensees in the Territory
(provided that intellectual property infringement claims, which shall be
governed by Section 7) or the use of the Licensed Product by any person;

except, in each case, to the extent such Losses are subject to indemnification
by NovaDel under Section 11.1 and under the supply agreement between the
parties.

 

11.3

Indemnification Procedure.

(a)       Notice of Claim. The indemnified party shall give the indemnifying
party prompt written notice (an “Indemnification Claim Notice”) of any Losses or
discovery of fact upon which such indemnified party intends to base a request
for indemnification under Section 11.1 or Section 11.2, but in no event shall
the indemnifying party be liable for any Losses that result from any delay in
providing such notice. Each Indemnification Claim Notice must contain a
description of the claim and the nature and amount of such Loss (to the extent
that the nature and amount of such Loss is known at such time). The indemnified
party shall furnish promptly to the indemnifying party copies of all papers and
official documents received in respect of any Losses. All indemnification claims
in respect of a party, its Affiliates or their respective directors, officers,
employees and agents shall be made solely by such party (the “Indemnified
Party”).

(b)       Third Party Claims. The obligations of an indemnifying party under
this Section 11 with respect to Losses arising from claims of any Third Party
that are subject to indemnification as provided for in Section 11.1 or Section
11.2 (a “Third Party Claim”) shall be governed by and be contingent upon the
following additional terms and conditions:

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

(i)        Control of Defense. At its option, the indemnifying party may assume
the defense of any Third Party Claim by giving written notice to the Indemnified
Party within thirty (30) days after the indemnifying party’s receipt of an
Indemnification Claim Notice. The assumption of the defense of a Third Party
Claim by the indemnifying party shall not be construed as an acknowledgment that
the indemnifying party is liable to indemnify any Indemnified Party in respect
of the Third Party Claim, nor shall it constitute a waiver by the indemnifying
party of any defenses it may assert against any Indemnified Party’s claim for
indemnification. Upon assuming the defense of a Third Party Claim, the
indemnifying party may appoint as lead counsel in the defense of the Third Party
Claim any legal counsel selected by the indemnifying party. In the event the
indemnifying party assumes the defense of a Third Party Claim, the Indemnified
Party shall immediately deliver to the indemnifying party all original notices
and documents (including court papers) received by any Indemnified Party in
connection with the Third Party Claim. Should the indemnifying party assume the
defense of a Third Party Claim, the indemnifying party shall not be liable to
the Indemnified Party or any other Indemnified Party for any legal expenses
subsequently incurred by such Indemnified Party in connection with the analysis,
defense or settlement of the Third Party Claim. In the event that it is
ultimately determined that the indemnifying party is not obligated to indemnify,
defend or hold harmless an Indemnified Party from and against the Third Party
Claim, the Indemnified Party shall reimburse the indemnifying party for any and
all costs and expenses (including attorneys’ fees and costs of suit) and any
Losses incurred by the indemnifying party in its defense of the Third Party
Claim with respect to such Indemnified Party.

(ii)       Right to Participate in Defense. Without limiting Section 11.3(b)(i),
any Indemnified Party shall be entitled to participate in, but not control, the
defense of such Third Party Claim and to employ counsel of its choice for such
purpose; provided, however, that such employment shall be at the Indemnified
Party’s own expense unless (A) the employment thereof has been specifically
authorized by the indemnifying party in writing or (B) the indemnifying party
has failed to assume the defense and employ counsel in accordance with Section
11.3(b)(i) (in which case the Indemnified Party shall control the defense).

(iii)      Settlement. With respect to any Losses relating solely to the payment
of money damages in connection with a Third Party Claim and that will not result
in the Indemnified Party’s becoming subject to injunctive or other relief or
otherwise adversely affect the business of the Indemnified Party in any manner,
and as to which the indemnifying Party shall have acknowledged in writing the
obligation to indemnify the Indemnified Party hereunder, the indemnifying party
shall have the sole right to consent to the entry of any judgment, enter into
any settlement or otherwise dispose of such Loss, on such terms as the
indemnifying party, in its sole discretion, shall deem appropriate. With respect
to all other Losses in connection with Third Party Claims, where the
indemnifying party has assumed the defense of the Third Party Claim in
accordance with Section 11.3(b)(i), the indemnifying party shall have authority
to consent to the entry of any judgment, enter into any settlement or otherwise
dispose of such Loss provided it obtains the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld or delayed).
The indemnifying party shall not be liable for any settlement or other
disposition of a Loss by an Indemnified Party that is reached without the
written consent of the indemnifying party. Regardless of whether the
indemnifying party chooses to defend or prosecute any Third Party Claim, no
Indemnified Party shall admit any liability with respect to,

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

or settle, compromise or discharge, any Third Party Claim without the prior
written consent of the indemnifying Party.

(iv)      Cooperation. Regardless of whether the indemnifying party chooses to
defend or prosecute any Third Party Claim, the Indemnified Party shall, and
shall cause each other Indemnified Party to, cooperate in the defense or
prosecution thereof and shall furnish such records, information and testimony,
provide such witnesses and attend such conferences, discovery proceedings,
hearings, trials and appeals as may be reasonably requested in connection
therewith. Such cooperation shall include access during normal business hours
afforded to indemnifying party to, and reasonable retention by the Indemnified
Party of, records and information that are reasonably relevant to such Third
Party Claim, and making Indemnified Parties and other employees and agents
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder, and the indemnifying party shall
reimburse the Indemnified Party for all its reasonable out-of-pocket expenses in
connection therewith.

(v)       Expenses. Except as provided above, the costs and expenses, including
fees and disbursements of counsel, incurred by the Indemnified Party in
connection with any claim shall be reimbursed on a Calendar Quarter basis by the
indemnifying party, without prejudice to the indemnifying party’s right to
contest the Indemnified Party’s right to indemnification and subject to refund
in the event the indemnifying party is ultimately held not to be obligated to
indemnify the Indemnified Party.

11.4     Insurance. Each party shall maintain, at its own expense, product
liability insurance (or self-insure) in an amount consistent with industry
standards during the Term and shall name the other party as an additional
insured with respect to such insurance. Each party shall provide a certificate
of insurance (or evidence of self-insurance) evidencing such coverage to the
other party upon request.

12.

DISPUTE RESOLUTION

12.1     Disputes. The parties recognize that disputes as to certain matters
arising under this Agreement may arise from time-to-time. It is the objective of
the parties to seek to resolve any issues or disputes arising under this
Agreement in an expedient manner and, if at all possible, without resort to
litigation, and to that end the parties agree to abide by the procedures set
forth in this Section 12 to resolve any such issues or disputes. The parties
initially shall attempt to settle any such issue or dispute through good faith
negotiations in the spirit of mutual cooperation between business executives
with authority to resolve the dispute.

12.2     Escalation. Prior to taking action as provided in Section 12.3, the
parties shall first submit such dispute to the Chief Executive Officer of
BioAlliance and the Chief Executive Officer of NovaDel (collectively, the
“Executives”), or their respective designated representative who shall be a
senior executive officer with authority to settle the applicable issue or
dispute, for resolution. The Executives to whom any dispute is submitted shall
attempt to resolve the dispute through good faith negotiations over a reasonable
period, not to exceed twenty (20) calendar days, unless the Executives mutually
agree in writing to extend such period of negotiation. Such twenty (20)-calendar
day period shall be deemed to commence on the date

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

the dispute was submitted to the Executives. If the Executives are unable to
resolve the dispute, then the parties may submit the dispute to arbitration as
set forth in Section 12.3. All negotiations pursuant to this Section 12.2 shall
be confidential, and shall be treated as compromise and settlement negotiations
for purposes of applicable rules of evidence.

12.3     Binding Arbitration. Any dispute arising from or relating to this
Agreement shall be finally determined before a tribunal of three arbitrators in
New York, New York in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (the “AAA”). One arbitrator shall be selected
by NovaDel, one arbitrator shall be selected by BioAlliance and the third
arbitrator shall be selected by mutual agreement of the first two arbitrators or
by the AAA, if the arbitrators appointed by the parties are unable to select a
third arbitrator within thirty (30) days.

12.4     Court Actions. Notwithstanding the above, to the full extent allowed by
law, either party may bring an action in any court of competent jurisdiction for
injunctive relief (or any other provisional remedy) to protect the parties’
rights or enforce the parties’ obligations under this Agreement pending final
resolution of any claims related thereto in an arbitration proceeding as
provided above. In addition, either party may bring an action in any court of
competent jurisdiction to resolve disputes pertaining to the validity,
construction, scope, enforceability, infringement or other violations of patents
or other proprietary or intellectual property rights. The parties shall use
their Commercially Reasonable Efforts to conduct all dispute resolution
procedures under this Agreement as expeditiously, efficiently and
cost-effectively as possible.

13.

GENERAL PROVISIONS

13.1     Governing Law. This Agreement and any disputes, claims, or actions
related thereto shall be governed by and construed in accordance with the laws
of the State of New York without regard to the conflicts of law provisions
thereof with the exception of sections 5-1401 and 5-1402 of New York General
Obligations Law.

13.2     Entire Agreement; Modification. This Agreement is both a final
expression of the parties’ agreement and a complete and exclusive statement with
respect to all of its terms. This Agreement supersedes all prior and
contemporaneous agreements and communications, whether oral, written or
otherwise, concerning any and all matters contained herein, including that
certain Confidentiality Agreement between the parties dated December 20, 2006;
provided that all information disclosed pursuant to the terms of such agreement
shall be deemed Confidential Information for purposes of this Agreement and
subject to the confidentiality provisions contained herein. No rights or
licenses with respect to any intellectual property of either party are granted
or deemed granted hereunder or in connection herewith, other than those rights
expressly granted in this Agreement. This Agreement may only be modified or
supplemented in a writing expressly stated for such purpose and signed by the
parties to this Agreement.

13.3     Relationship Between the Parties. The parties’ relationship, as
established by this Agreement, is solely that of independent contractors. This
Agreement does not create any partnership, joint venture or similar business
relationship between the parties. Neither party is a

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

legal representative of the other party, and neither party can assume or create
any obligation, representation, warranty or guarantee, express or implied, on
behalf of the other party for any purpose whatsoever.

13.4     Non-Waiver. The failure of a party to insist upon strict performance of
any provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance. Any waiver by a party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such party.

13.5     Assignment. Except as expressly provided hereunder, neither this
Agreement nor any rights or obligations hereunder may be assigned or otherwise
transferred by either party without the prior written consent of the other party
(which consent shall not be unreasonably withheld); provided however, that
either party may assign this Agreement and its rights and obligations hereunder
without the other party’s consent:

(a)       in connection with the transfer or sale of all or substantially all of
the business of such party relating to Licensed Product to a Third Party,
whether by merger, sale of stock, sale of assets or otherwise, provided that in
the event of a transaction (whether this Agreement is actually assigned or is
assumed by the acquiring party by operation of law (e.g., in the context of a
reverse triangular merger)), intellectual property rights of the acquiring party
to such transaction (if other than one of the parties to this Agreement) shall
not be included in the technology licensed hereunder; or

(b)       to an Affiliate, provided that the assigning party shall remain liable
and responsible to the non-assigning party hereto for the performance and
observance of all such duties and obligations by such Affiliate.

The rights and obligations of the parties under this Agreement shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
parties. Any assignment not in accordance with this Agreement shall be void.

13.6     No Third Party Beneficiaries. This Agreement is neither expressly nor
impliedly made for the benefit of any party other than those executing it other
than as expressly provided in Section 11.

13.7     Severability. If, for any reason, any part of this Agreement is
adjudicated invalid, unenforceable or illegal by a court of competent
jurisdiction, such adjudication shall not affect or impair, in whole or in part,
the validity, enforceability or legality of any remaining portions of this
Agreement. All remaining portions shall remain in full force and effect as if
the original Agreement had been executed without the invalidated, unenforceable
or illegal part.

13.8     Notices. Any notice to be given under this Agreement must be in writing
and delivered either in person, by any method of mail (postage prepaid)
requiring return receipt, or by overnight courier or facsimile confirmed
thereafter by any of the foregoing, to the party to be notified at its
address(es) given below, or at any address such party has previously designated
by prior written notice to the other. Notice shall be deemed sufficiently given
for all purposes upon

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

the earliest of: (a) the date of actual receipt; (b) if mailed, three days after
the date of postmark; or (c) if delivered by overnight courier, the next
business day the overnight courier regularly makes deliveries.

If to NovaDel, notices must be addressed to:

NovaDel Pharma, Inc.

25 Minneakoning Road

Flemington, NJ 08822, USA

Attention: President and Chief Executive Officer

Telephone: 908.782.3431

Facsimile: 908.806.7624

With a required copy to:

Morgan, Lewis & Bockius LLP

502 Carnegie Center

Princeton, NJ 08540

 

Attention: David G. Glazer, Esq.

 

Telephone: 609.919.6624

 

Facsimile: 609.919.6701

If to BioAlliance, notices must be addressed to:

BioAlliance Pharma SA

49, boulevard du Général Martial Valin, 1st Floor

75015 Paris, France

Attention: Chief Executive Officer

Telephone: +33 145 58 71 02

Facsimile: +33 145 58 08 81

 

with a copy to:

 

BioAlliance Pharma SA

49, boulevard du Général Martial Valin, 1st Floor

75015 Paris, France

Attention: General Counsel

Telephone: +33 145 58 71 03

Facsimile: +33 145 58 08 81

13.9     Force Majeure. Each party shall be excused from liability for the
failure or delay in performance of any obligation under this Agreement (other
than payment obligations) by reason of any event beyond such party’s reasonable
control including but not limited to Acts of God, fire, flood, explosion,
earthquake, or other natural forces, war, civil unrest, accident, destruction or
other casualty, any lack or failure of transportation facilities, any lack or
failure of supply of raw materials, any strike or labor disturbance, or any
other event similar to those enumerated above. Such excuse from liability shall
be effective only to the extent and duration of the event(s) causing the failure
or delay in performance and provided that the party has not

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

caused such event(s) to occur. Notice of a party’s failure or delay in
performance due to force majeure must be given to the other party within ten
(10) days after its occurrence. All delivery dates under this Agreement that
have been affected by force majeure shall be tolled for the duration of such
force majeure. In no event shall any party be required to prevent or settle any
labor disturbance or dispute. Notwithstanding the foregoing, should the event(s)
of force majeure suffered by a party extend beyond a three (3) month period, the
other party may then terminate this Agreement by written notice to the
non-performing party, with the consequences of such termination as set forth in
Sections 10.3, 10.4 and 10.5.

 

13.10

Interpretation.

(a)       Captions & Headings. The captions and headings of clauses contained in
this Agreement preceding the text of the articles, sections, subsections and
paragraphs hereof are inserted solely for convenience and ease of reference only
and shall not constitute any part of this Agreement, or have any effect on its
interpretation or construction.

(b)       Singular & Plural. All references in this Agreement to the singular
shall include the plural where applicable, and all references to gender shall
include both genders and the neuter.

(c)       Articles, Sections & Subsections. Unless otherwise specified,
references in this Agreement to any article shall include all sections,
subsections, and paragraphs in such article; references in this Agreement to any
section shall include all subsections and paragraphs in such sections; and
references in this Agreement to any subsection shall include all paragraphs in
such subsection.

(d)       Days. All references to days in this Agreement shall mean calendar
days, unless otherwise specified.

(e)       Ambiguities. Ambiguities and uncertainties in this Agreement, if any,
shall not be interpreted against either party, irrespective of which party may
be deemed to have caused the ambiguity or uncertainty to exist.

(f)        English Language. This Agreement has been prepared in the English
language and the English language shall control its interpretation. In addition,
all notices required or permitted to be given hereunder, and all written,
electronic, oral or other communications between the parties regarding this
Agreement shall be in the English language.

13.11   Counterparts. This Agreement may be executed in two or more counterparts
(including by facsimile), each of which shall be deemed an original document,
and all of which, together with this writing, shall be deemed one instrument.

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this LICENSE AGREEMENT
as of the Effective Date.

 

BIOALLIANCE PHARMA SA

 

NOVADEL PHARMA, INC.

 

 

 

 

 

By:

/s/ DOMINIQUE COSTANTINI M.D.

 

By:

/s/ STEVEN RATOFF

Name:

Dominique Costantini M.D.

 

Name:

Steven Ratoff

Title:

Chairman of the Board and CEO

 

Title:

Chairman, Interim President & CEO

 

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

SCHEDULE 1.41

NovaDel Patents

***

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

SCHEDULE 1.53

Territory

 

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

 

***

 

 

 

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

SCHEDULE 5.1

[img1.jpg]


 

May 19, 2008

 

BioAlliance Pharma SA

ATTN: Finance Department

49, boulevard due General Martial Valin

1st Floor

75015 Paris, France

 

 

Invoice No:

08-001

 

This invoice represents the up front fee due to NovaDel Pharma Inc. (“NovaDel”)
within five (5) business days after the execution of the License Agreement dated
May 19, 2008, by and between NovaDel and BioAlliance Pharma SA (“BioAlliance”),
as defined in Section 5.1 (“Fees and Payments – Up Front Fee”) of the License
Agreement.

 

 

TOTAL INVOICE

$3,000,000 USD

 

This amount is due on the Effective Date of the License Agreement. The payment
should be made by wire, with wire instructions attached to this invoice.

 

Wire Instructions

***

 

*** Portion for which confidential treatment requested.



 

--------------------------------------------------------------------------------

SCHEDULE 8.2

Disclosure Schedule

 

No disclosures

 

 

*** Portion for which confidential treatment requested.



 

 